Exhibit 10.2

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

BETWEEN

ROYALE ENERGY, INC.

AND

TEXAS CAPITAL BANK, N.A.

February 13, 2009

 

REVOLVING LINE OF CREDIT AND LETTER

OF CREDIT FACILITY OF UP TO $14,250,000 AND

SEPARATE LETTER OF CREDIT FACILITY OF UP TO $750,000

 

 



 

--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Page

 

ARTICLE I DEFINITIONS AND INTERPRETATION

1

 

1.1 Terms Defined Above

1

 

1.2 Additional Defined Terms

1

 

1.3 Undefined Financial Accounting Terms

14

 

1.4 References

14

 

1.5 Articles and Sections

15

 

1.6 Number and Gender

15

 

1.7 Incorporation of Schedules and Exhibits

15

 

1.8 Negotiated Transaction

15

ARTICLE II TERMS OF FACILITIES

15

 

2.1 Revolving Line of Credit and Letter of Credit Facility

15

 

2.4 Use of Loan Proceeds and Letters of Credit

17

 

2.5 Interest

18

 

2.6 Repayment of Loans and Interest

18

 

2.7 Outstanding Amounts

18

 

2.8 Taxes and Time, Place, and Method of Payments.

18

 

2.9 Borrowing Base and Monthly Reduction Amount.

20

 

2.10 Mandatory Prepayments

21

 

2.11 Voluntary Prepayments

21

 

2.12 Engineering Fees and Expenses

22

 

2.13 Commitment Fees

22

 

2.14 Additional Fees

22

 

2.15 Loans to Satisfy Obligations

22

 

2.16 General Provisions Relating to Interest

22

 

2.17 Yield Protection

23

 

2.18 Letters in Lieu of Transfer Orders or Division Orders

24

 

2.19 Power of Attorney

24

 

2.20 Security Interest in Accounts; Right of Offset

25

ARTICLE III CONDITIONS

25

 

3.1 Receipt of Loan Documents and Other Items

25

 

3.2 Each Loan

28

 

3.3 Issuance of Letters of Credit

29

ARTICLE IV REPRESENTATIONS AND WARRANTIES

30

 

4.1 Due Authorization

30

 

4.2 Existence

30

 

4.3 Valid and Binding Obligations

30

 

4.4 Security Documents

30

 

 

- i -

 

 



 

--------------------------------------------------------------------------------

 

4.5 Title to Oil and Gas Properties

31

 

4.6 Scope and Accuracy of Financial Statements

31

 

4.7 No Material Adverse Effect or Default

31

 

4.8 No Material Misstatements

31

 

4.9 Liabilities, Litigation and Restrictions

31

 

4.10 Authorizations; Consents

31

 

4.11 Compliance with Laws

32

 

4.12 ERISA

32

 

4.13 Environmental Laws

32

 

4.14 Compliance with Federal Reserve Regulations

32

 

4.15 Investment Company Act

32

 

4.16 Proper Filing of Tax Returns; Payment of Taxes Due

32

 

4.17 Refunds

32

 

4.18 Gas Contracts

33

 

4.19 Intellectual Property

33

 

4.20 Casualties or Taking of Property

33

 

4.21 Principal Location

33

 

4.22 Subsidiaries

33

 

4.23 Compliance with Anti-Terrorism Laws

33

 

4.24 Identification Numbers

34

 

4.25 Solvency

34

ARTICLE V AFFIRMATIVE COVENANTS

35

 

5.1 Maintenance and Access to Records

35

 

5.2 Quarterly Financial Statements and Compliance Certificates

35

 

5.3 Annual Financial Statements and Compliance Certificate

35

 

5.4 Oil and Gas Reserve Reports and Production Reports

35

 

5.5 Title Opinions; Title Defects; Mortgaged Properties

36

 

5.6 Notices of Certain Events

36

 

5.7 Letters in Lieu of Transfer Orders or Division Orders

37

 

5.8 Commodity Hedging

38

 

5.9 Joinder of New Domestic Subsidiaries

38

 

5.10 Additional Information

38

 

5.11 Compliance with Laws

38

 

5.12 Payment of Assessments and Charges

38

 

5.13 Maintenance of Existence or Qualification and Good Standing

38

 

5.14 Payment of Note; Performance of Obligations

39

 

5.15 Further Assurances

39

 

5.16 Initial Expenses of Lender

39

 

5.17 Subsequent Expenses of Lender

39

 

5.18 Operation of Oil and Gas Properties

39

 

5.19 Maintenance and Inspection of Properties

40

 

5.20 Maintenance of Insurance

40

 

5.21 ENVIRONMENTAL INDEMNIFICATION

40

 

5.22 GENERAL INDEMNIFICATION

41

 

5.23 Evidence of Compliance with Anti-Terrorism Laws

42

 

- ii -

 



 

--------------------------------------------------------------------------------

 

5.24 Deposit Accounts

42

ARTICLE VI NEGATIVE COVENANTS

42

 

6.1 Indebtedness

42

 

6.2 Contingent Obligations

42

 

6.3 Liens

43

 

6.4 Sales of Assets

43

 

6.5 Leasebacks

43

 

6.6 Sale or Discount of Receivables

43

 

6.7 Loans or Advances

43

 

6.8 Investments

43

 

6.9 Dividends, Distributions and Certain Payments

44

 

6.10 Issuance of Equity; Changes in Corporate Structure

44

 

6.11 Transactions with Affiliates

44

 

6.12 Lines of Business

45

 

6.13 Plan Obligation

45

 

6.14 Current Ratio

45

 

6.15 Tangible Net Worth

45

 

6.16 Interest Coverage Ratio

45

 

6.17 Anti-Terrorism Laws

45

ARTICLE VII EVENTS OF DEFAULT

45

 

7.1 Enumeration of Events of Default

45

 

7.2 Remedies

48

 

7.3 Notice of Default

49

ARTICLE VIII MISCELLANEOUS

49

 

8.1 Assignments; Participations

49

 

8.2 Survival of Representations, Warranties, and Covenants

50

 

8.3 Notices and Other Communications

50

 

8.4 Parties in Interest

51

 

8.5 Renewals; Extensions

51

 

8.6 Rights of Third Parties

51

 

8.7 No Waiver; Rights Cumulative

51

 

8.8 Survival Upon Unenforceability

51

 

8.9 Amendments; Waivers

51

 

8.10 Controlling Agreement

51

 

8.11 Disposition of Collateral

52

 

8.12 Governing Law

52

 

8.13 Waiver of Rights to Jury Trial

52

 

8.14 Jurisdiction and Venue

52

 

8.15 Integration

52

 

8.16 Waiver of Punitive and Consequential Damages

52

 

8.17 Counterparts

53

 

- iii -

 



 

--------------------------------------------------------------------------------

 

8.18 USA Patriot Act Notice

53

 

8.19 Tax Shelter Regulations

53

 

8.20 Contribution and Indemnification

53

 

 

LIST OF SCHEDULES

 

 

Schedule 2.4

-

Existing Letters of Credit

 

Schedule 4.9

-

Liabilities and Litigation

Schedule 4.13

-

Environmental Matters

Schedule 4.17

-

Refunds

 

Schedule 4.18

-

Gas Contracts

Schedule 4.20

-

Casualties

 

Schedule 4.24

-

Taxpayer ID and Organizational Numbers

LIST OF EXHIBITS

Exhibit I

-

Form of Note

Exhibit II

-

Form of Borrowing Request

Exhibit III

-

Form of Compliance Certificate

Exhibit IV

-

Form of Opinion of California Counsel

Exhibit V

-

Form of Opinion of Texas Counsel

 

 

 

- iv -

 



 

--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

This AMENDED AND RESTATED CREDIT AGREEMENT is made and entered into this 13th
day of February, 2009, by and between ROYALE ENERGY, INC., a California
corporation (the “Borrower”), and TEXAS CAPITAL BANK, N.A., a national banking
association (the “Lender”).

W I T N E S S E T H:

 

WHEREAS, the Borrower and Guaranty Bank, FSB, a federal savings bank
(“Guaranty”), were parties to that certain Credit Agreement dated January 21,
2003 (as amended, the “Existing Credit Agreement”);

WHEREAS, in consideration of valuable consideration, including the assumption by
the Lender of the obligations of Guaranty under the Existing Credit Agreement,
the rights of Guaranty under the Existing Credit Agreement have been assigned to
the Lender; and

WHEREAS, the Borrower and the Lender desire to amend and restate in its entirety
the Existing Credit Agreement by entering into this Amended and Restated Credit
Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained, the parties hereto hereby agree as follows,
restating in its entirety the Existing Credit Agreement:

•

 

DEFINITIONS AND INTERPRETATION

•          Terms Defined Above. As used in this Credit Agreement, each of the
terms “Borrower,” “Existing Credit Agreement,” “Guaranty” and “Lender” shall
have the meaning assigned to such term hereinabove.

•          Additional Defined Terms. As used in this Credit Agreement, each of
the following terms shall have the meaning assigned thereto in this Section 1.2
or in Sections referred to in this Section 1.2, unless the context otherwise
requires:

“Additional Amount” shall have the meaning assigned to such term in Section 2.8.

“Adjusted Base Rate” shall mean, for any Loan, an interest rate per annum
(rounded upwards, if necessary, to the nearest 1/100 of 1%) determined by the
Lender to be the greater of (a) the Base Rate and (b) the Federal Funds Rate;
provided, however, that the Adjusted Base Rate shall in no event be less than
three percent (3.00%) per annum.

“Affiliate” shall mean, as to any Person, any other Person directly or
indirectly, controlling, or under common control with, such Person and includes
any “affiliate” of such Person within the meaning of Rule 12b-2 promulgated by
the Securities and Exchange Commission pursuant to the Securities Exchange Act
of 1934, with “control,” as used in this

 

 

- 1 -

 

 



 

--------------------------------------------------------------------------------

definition, meaning possession, directly or indirectly, of the power to direct
or cause the direction of management, policies or action through ownership of
voting securities, contract, voting trust, or membership in management or in the
group appointing or electing management or otherwise through formal or informal
arrangements or business relationships; provided, however, that in no event
shall the Lender be deemed an Affiliate of the Borrower or any of the
Guarantors.

“Aggregate Facility Amount” shall mean the sum of the Revolving Facility Amount
plus the L/C Facility Amount.

“Agreement” shall mean this Credit Agreement, as it may be amended,
supplemented, restated or otherwise modified from time to time.

“Anti-Terrorism Laws” shall mean any laws relating to terrorism or money
laundering, including Executive Order No. 13224 and the USA Patriot Act.

“Approved Fund” shall mean any (a) investment company, fund, trust,
securitization vehicle or conduit that is (or will be) engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of its business or (b) any Person
(other than a natural person) which temporarily warehouses loans for the Lender
or any entity described in the preceding clause (a) and that, with respect to
each of the preceding clauses (a) and (b), is administered or managed by (i) the
Lender, (ii) an Affiliate of the Lender or (iii) a Person (other than a natural
person) or an Affiliate of a Person (other than a natural person) that
administers or manages the Lender.

“Approved Hedge Counterparty” shall mean the Lender or an Affiliate of the
Lender.

“Aspen” shall mean Aspen Exploration Corporation, a Delaware corporation.

“Available Commitment” shall mean, at any time, an amount equal to the
remainder, if any, of (a) the sum of the Revolving Commitment Amount in effect
at such time plus the L/C Facility Amount in effect at such time minus (b) the
sum of the Loan Balance at such time plus the L/C Exposure at such time.

“Base Rate” shall mean the interest rate announced by the Lender from time to
time as its prime rate or its general reference rate of interest, which Base
Rate shall change upon any change in such announced or published general
reference interest rate and which Base Rate may not be the lowest interest rate
charged by the Lender.

“Blocked Person” shall have the meaning assigned to such term in Section 4.23.

“Borrowing Base” shall mean, at any time, the amount stated in Section 2.9(a)
and each other amount established and in effect from time to time in accordance
with the provisions of Section 2.9.

 



 

 

-2-

 

 



 

--------------------------------------------------------------------------------

“Borrowing Request” shall mean each written request, substantially in the form
attached hereto as Exhibit II, by the Borrower to the Lender for a borrowing
pursuant to Section 2.1, each of which shall:

 

•

be signed by a Responsible Officer of the Borrower;

•          specify the amount of the Loan requested and the date of the
borrowing (which shall be a Business Day); and

•          be delivered to the Lender no later than 2:00 p.m., Central Standard
or Central Daylight Savings Time, as the case may be, on the Business Day
preceding the requested date of the borrowing

“Business Day” shall mean a day other than a Saturday, Sunday, legal holiday for
commercial banks under the laws of the State of Texas, or any other day when
banking is suspended in the State of Texas.

“Business Entity” shall mean a corporation, partnership, joint venture, limited
liability company, joint stock association, business trust, or other business
entity.

“Closing” shall mean the establishment of the Facilities.

“Closing Date” shall mean the date of this Agreement.

“Collateral” shall mean the Mortgaged Properties and any other Property now or
at any time pledged to the Lender by the Borrower or any of the Guarantors as
security for the payment or performance of all or any portion of the
Obligations, including any Property that was considered in determining or
redetermining the Borrowing Base and expressly including “as extracted
collateral” as defined in the UCC or the Uniform Commercial Code of any other
applicable state.

“Commitment” shall mean the obligation of the Lender to make Loans to or for the
benefit of the Borrower and to issue Letters of Credit pursuant to applicable
provisions of this Agreement.

“Commitment Fees” shall mean the fees payable to the Lender by the Borrower
pursuant to the provisions of Section 2.13.

“Commitment Period” shall mean the period from and including the Closing Date
to, but not including, the Commitment Termination Date.

“Commitment Termination Date” shall mean the earlier of (a) February 13, 2013,
and (b) the date the Commitment is terminated pursuant to the provisions of
Section 7.2.

“Commodity Hedge Agreements” shall mean crude oil, natural gas, or other
hydrocarbon floor, collar, cap, price protection or hedge agreements.

 



 

 

-3-

 

 



 

--------------------------------------------------------------------------------

“Commonly Controlled Entity” shall mean any Person which is under common control
with the Borrower or any of the Guarantors within the meaning of Section 4001 of
ERISA.

“Compliance Certificate” shall mean each certificate, substantially in the form
attached hereto as Exhibit III, executed by a Responsible Officer of the
Borrower and furnished to the Lender from time to time in accordance with the
provisions of Section 5.2 or Section 5.3, as the case may be.

“Contingent Obligation” shall mean, as to any Person, any obligation of such
Person guaranteeing or in effect guaranteeing any Indebtedness, leases,
dividends, or other obligations of any other Person (for purposes of this
definition, a “primary obligation”) in any manner, whether directly or
indirectly, including any obligation of such Person, regardless of whether such
obligation is contingent, (a) to purchase any primary obligation or any Property
constituting direct or indirect security therefor, (b) to advance or supply
funds (i) for the purchase or payment of any primary obligation, or (ii) to
maintain working or equity capital of any other Person in respect of any primary
obligation, or otherwise to maintain the net worth or solvency of any other
Person, (c) to purchase Property, securities or services primarily for the
purpose of assuring the owner of any primary obligation of the ability of the
Person primarily liable for such primary obligation to make payment thereof, or
(d) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof, with the amount of any Contingent
Obligation being deemed to be equal to the stated or determinable amount of the
primary obligation in respect of which such Contingent Obligation is made or, if
not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by such Person in good faith.

“Contribution Percentage” shall mean, for each party obligated to make a payment
due pursuant to the provisions of Section 8.20, the percentage obtained by
dividing such party’s Obtained Benefit by the aggregate Obtained Benefits of all
of the Guarantors.

“Current Assets” shall mean all assets which would, in accordance with GAAP, be
included as current assets on a consolidated balance sheet of the Borrower and
its consolidated Subsidiaries as of the date of calculation, after deducting
adequate reserves in each case in which a reserve is proper in accordance with
GAAP, plus the then current Available Commitment and, if not already included,
the amount of any cash on deposit with the Lender in accordance with the
provisions of Section 5.24, but excluding non-cash derivative current assets
arising from Commodity Hedge Agreements.

“Current Liabilities” shall mean all liabilities which would, in accordance with
GAAP, be included as current liabilities on a consolidated balance sheet of the
Borrower and its consolidated Subsidiaries, but excluding current maturities in
respect of the Obligations, both principal and interest, non-cash derivative
current liabilities arising from Commodity Hedge Agreements and twenty five
percent (25%) of deferred revenue.

“Default” shall mean any event or occurrence which with the lapse of time or the
giving of notice or both would become an Event of Default.

 



 

 

-4-

 

 



 

--------------------------------------------------------------------------------

“Default Rate” shall mean a daily interest rate equal to the per annum interest
rate equal to the Adjusted Base Rate for each relevant day plus three percent
(3%) converted to a daily rate on the basis of a year of 365 or 366 days, as the
case may be, and the rate so determined for each relevant day being applied on
the basis of actual days elapsed (including the first day, but excluding the
last day) during the period for which interest is payable at the Default Rate,
but in no event shall the Default Rate exceed the Highest Lawful Rate.

“Deficiency” shall have the meaning assigned to such term in Section 2.10.

“Dollars” and “$” shall mean dollars in lawful currency of the United States of
America.

“Domestic Subsidiary” shall mean any Subsidiary of the Borrower that is
organized under the laws of the United States of America or any state thereof or
the District of Columbia.

“EBITDA” shall mean, for any period for which the amount thereof is to be
determined and on a consolidated basis for the Borrower and its consolidated
Subsidiaries, Net Income for such period, but excluding (i) unrealized gains or
losses or charges in respect of Commodity Hedge Agreements (including those
under GAAP arising from the application of FAS 133), (ii) extraordinary or
non-recurring income items and, to the extent acceptable to the Lender, expense
items and (iii) deferred financing costs written off, including equity
discounts, and premiums paid in connection with any early extinguishment of
Indebtedness permitted pursuant to this Agreement, including the refinancing of
the senior secured Indebtedness of the Borrower outstanding prior to the Closing
Date), plus, in each case to the extent deducted in the determination of Net
Income for such period and without duplication of any item in more than one
category, each of the following for such period: (a) Interest Expense, (b)
Taxes, (c) depreciation, depletion and amortization expenses, (d) intangible
drilling and completion costs and (e) other non-cash expenses, including
write-downs of non-current assets and unrealized non-cash losses resulting from
foreign currency balance sheet adjustments required under GAAP, and minus, to
the extent credited in the determination of Net Income for such period, non-cash
credits for such period.

“Environmental Complaint” shall mean any written or oral complaint, order,
directive, claim, citation, notice of environmental report or investigation, or
other notice by any Governmental Authority or any other Person with respect to
(a) air emissions, (b) spills, releases, or discharges to soils, any
improvements located thereon, surface water, groundwater, or the sewer, septic,
waste treatment, storage, or disposal systems servicing any Property of the
Borrower or any of the Guarantors, (c) solid or liquid waste disposal, (d) the
use, generation, storage, transportation, or disposal of any Hazardous
Substance, or (e) other environmental, health, or safety matters affecting any
Property of the Borrower or any of the Guarantors or the business conducted
thereon.

“Environmental Laws” shall mean (a) the following federal laws as they may be
cited, referenced, and amended from time to time: the Clean Air Act, the Clean
Water Act, the Safe Drinking Water Act, the Comprehensive Environmental
Response, Compensation and Liability Act, the Endangered Species Act, the
Resource Conservation and Recovery Act, the Hazardous Materials Transportation
Act, the Occupational Safety and Health Act, the Oil Pollution Act, the Resource
Conservation and Recovery Act, the Superfund Amendments and Reauthorization Act,

 



 

 

-5-

 

 



 

--------------------------------------------------------------------------------

and the Toxic Substances Control Act; (b) any and all equivalent environmental
statutes of any state in which Property of the Borrower or any of the Guarantors
is situated, as they may be cited, referenced and amended from time to time; (c)
any rules or regulations promulgated under or adopted pursuant to the above
federal and state laws; and (d) any other equivalent federal, state, or local
statute or any requirement, rule, regulation, code, ordinance, or order adopted
pursuant thereto, including those relating to the generation, transportation,
treatment, storage, recycling, disposal, handling, or release of Hazardous
Substances.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, and the
regulations thereunder and interpretations thereof.

“Event of Default” shall mean any of the events specified in Section 7.1.

“Excess Payments” shall have the meaning assigned to such term in Section 8.20.

“Excluded Taxes” shall mean, with respect to any and all payments to the Lender
or any other recipient of any payment to be made by or on account of any
Obligation, net income taxes, branch profits taxes, franchise and excise taxes
(to the extent imposed in lieu of net income taxes), and all interest, penalties
and liabilities with respect thereto, imposed on the Lender.

“Executive Order No. 13224” shall mean Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same has been, or shall
hereafter be, renewed, extended, amended or replaced.

“Existing Letters of Credit” shall mean those letters of credit issued by
Guaranty for the account of the Borrower listed on Schedule 2.1, which letters
of credit were issued under the terms of the Existing Credit Agreement.

“Facilities” shall mean, collectively, the Revolving Facility and the L/C
Facility.

“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the nearest 1/100 of 1%) equal to the weighted average
of the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers on such day, as published by
the Federal Reserve Bank of Dallas, Texas, on the Business Day next succeeding
such day; provided that (a) if the day for which such rate is to be determined
is not a Business Day, the Federal Funds Rate for such day shall be such rate on
such transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if such rate is not so published for any day,
the Federal Funds Rate for such day shall be the average rate charged to the
Lender on such day on such transactions as determined by the Lender.

“Financial Statements” shall mean consolidated and consolidating financial
statements of the Borrower and its consolidated Subsidiaries as at the point in
time and for the period indicated, including all notes thereto, and consisting
of at least a balance sheet and related statements of operations, members’,
shareholders’ or partners’ equity, and cash flows and, when required by
applicable provisions of this Agreement to be audited, accompanied by the
unqualified certification of a nationally-recognized or regionally-recognized
firm of independent certified public accountants or other independent certified
public accountants acceptable to the

 



 

 

-6-

 

 



 

--------------------------------------------------------------------------------

Lender and footnotes to any of the foregoing, all of which, unless otherwise
indicated, shall be prepared in accordance with GAAP consistently applied and in
comparative form with respect to the corresponding period of the preceding
fiscal year.

“GAAP” shall mean generally accepted accounting principles established by the
Financial Accounting Standards Board or the American Institute of Certified
Public Accountants and in effect in the United States from time to time.

“Governmental Authority” shall mean any nation, country, commonwealth,
territory, government, state, county, parish, municipality, or other political
subdivision and any entity exercising executive, legislative, judicial,
regulatory, or administrative functions of or pertaining to government.

“Guaranties” shall mean, collectively, guarantees of payment and performance of
the Obligations, in form and substance acceptable to the Lender, provided from
time to time by the Guarantors in compliance with the provisions of Section 5.9.

“Guarantors” shall mean, collectively, any and all Domestic Subsidiaries of the
Borrower formed or acquired subsequent to the Closing Date, other than, until
the Indebtedness of Aspen referred to in clause (g) of the proviso appearing in
Section 6.1 has been paid in full and any loan or credit agreement governing
such Indebtedness has terminated, Aspen, if it becomes a Domestic Subsidiary of
the Borrower.

“Hazardous Substances” shall mean flammables, explosives, radioactive materials,
hazardous wastes, asbestos, or any material containing asbestos, polychlorinated
biphenyls (PCBs), toxic substances or related materials, petroleum, petroleum
products, associated oil or natural gas exploration, production, and development
wastes, or any substances defined as “hazardous substances,” “hazardous
materials,” “hazardous wastes,” or “toxic substances” under the Comprehensive
Environmental Response, Compensation and Liability Act, the Superfund Amendments
and Reauthorization Act, the Hazardous Materials Transportation Act, the
Resource Conservation and Recovery Act, the Toxic Substances Control Act, or any
other Requirement of Law.

“Highest Lawful Rate” shall mean the maximum non-usurious interest rate, if any
(or, if the context so requires, an amount calculated at such rate), that at any
time or from time to time may be contracted for, taken, reserved, charged or
received under laws applicable to the Lender, as such laws are presently in
effect or, to the extent allowed by applicable law, as such laws may hereafter
be in effect and which allow a higher maximum non-usurious interest rate than
such laws now allow.

“Indebtedness” shall mean, as to any Person, without duplication, (a) all
liabilities (excluding capital, surplus, reserves for deferred income taxes,
deferred compensation liabilities, other deferred liabilities and credits and
asset retirement obligations) which in accordance with GAAP would be included in
determining total liabilities as shown on the liability side of a balance sheet,
(b) all obligations of such Person evidenced by bonds, debentures, promissory
notes, or similar evidences of indebtedness, (c) all other indebtedness of such
Person for borrowed money, (d) all obligations of others, to the extent any such
obligation is secured by a

 



 

 

-7-

 

 



 

--------------------------------------------------------------------------------

Lien on the assets of such Person (whether or not such Person has assumed or
become liable for the obligation secured by such Lien), (e) all direct or
contingent obligations of such Person under letters of credit, banker’s
acceptances, surety bonds, and similar instruments and (f) net obligations of
such Person under any Commodity Hedge Agreements or Interest Rate Hedge
Agreements.

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.

“Indemnitee” shall have the meaning assigned to such term in Section 5.21.

“Insolvency Proceeding” shall mean application (whether voluntary or instituted
by another Person) for or the consent to the appointment of a receiver, trustee,
conservator, custodian, or liquidator of any Person or of all or a substantial
part of the Property of such Person, or the filing of a petition (whether
voluntary or instituted by another Person) commencing a case under Title 11 of
the United States Code, seeking liquidation, reorganization, or rearrangement or
taking advantage of any bankruptcy, insolvency, debtor’s relief, or other
similar law of the United States, the State of Texas, or any other jurisdiction.

“Intellectual Property” shall mean patents, patent applications, trademarks,
tradenames, copyrights, technology, know-how, and processes.

“Interest Expense” shall mean, for any period for which the amount thereof is to
be determined, any and all expenses relating to the accrual of interest on
Indebtedness of the Borrower, on a consolidated basis with its consolidated
Subsidiaries, including interest expense attributable to capitalized leases.

“Interest Rate Hedge Agreements” shall mean interest rate floor, collar, cap,
rate protection or hedge agreements.

“Investment” in any Person shall mean any stock, bond, note, or other evidence
of Indebtedness, or any other security (other than current trade and customer
accounts) of, investment or partnership interest in or loan to, such Person.

“Joinder Agreement” shall mean each agreement, in form and substance acceptable
to the Lender, pursuant to which a Domestic Subsidiary of the Borrower formed or
acquired subsequent to the Closing Date agrees to become a party to and bound by
this Agreement.

“L/C Exposure” shall mean the sum of the Revolving Facility L/C Exposure plus
the L/C Facility L/C Exposure.

“L/C Facility” shall mean the credit facility provided to the Borrower pursuant
to the provisions of Section 2.2.

“L/C Facility L/C Exposure” shall mean, at any time, the then aggregate maximum
amount available to be drawn under outstanding Letters of Credit issued under
the L/C Facility plus, prior to the making of any related Letter of Credit
Payments in respect of such Letters of Credit, the aggregate of all unpaid
reimbursement obligations in respect of such Letters of Credit.

 



 

 

-8-

 

 



 

--------------------------------------------------------------------------------

“L/C Facility Amount” shall mean, subject to the applicable provisions of this
Agreement and the right of the Borrower to reduce such amount on an irrevocable
basis by written notice to the Lender, at any time (provided, however, the
Borrower shall not be entitled to any reduction to an amount less than the sum
of the then existing L/C Facility L/C Exposure), $750,000.

“L/C Sublimit” shall mean $500,000.

“Letter of Credit” shall mean any standby letter of credit issued for the
account of the Borrower pursuant to Section 2.1(d) or Section 2.2.

“Letter of Credit Application” shall mean the standard letter of credit
application employed by the Lender, as the issuer of the Letters of Credit, from
time to time in connection with its issuance of letters of credit.

“Letter of Credit Payment” shall mean any payment made by the Lender under a
Letter of Credit, to the extent that such payment has not been repaid by the
Borrower.

“Lien” shall mean any interest in Property securing an obligation owed to, or a
claim by, a Person other than the owner of such Property, whether such interest
is based on common law, statute, or contract, and including, but not limited to,
the lien or security interest arising from a mortgage, ship mortgage,
encumbrance, pledge, security agreement, conditional sale or trust receipt, or a
lease, consignment, or bailment for security purposes (other than true leases or
true consignments), liens of mechanics, materialmen, and artisans, maritime
liens and reservations, exceptions, encroachments, easements, rights of way,
covenants, conditions, restrictions, leases, and other title exceptions and
encumbrances affecting Property which secure an obligation owed to, or a claim
by, a Person other than the owner of such Property (for the purpose of this
Agreement, the Borrower and each of the Guarantors shall be deemed to be the
owner of any Property which it has acquired or holds subject to a conditional
sale agreement, financing lease, or other arrangement pursuant to which title to
the Property has been retained by or vested in some other Person for security
purposes).

“Limitation Period” shall mean any period while any amount remains owing on the
Note and interest on such amount, calculated at the applicable interest rate,
plus any fees or other sums payable to the Lender under any Loan Document and
deemed to be interest under applicable law, would exceed the amount of interest
which would accrue at the Highest Lawful Rate.

“Loan” shall mean any loan made by the Lender to or for the benefit of the
Borrower pursuant to this Agreement and any payment made by the Lender under a
Letter of Credit.

“Loan Balance” shall mean, at any point in time, the aggregate outstanding
principal balance of the Note at such time.

“Loan Documents” shall mean this Agreement, the Note, all of the documents in
effect under the terms of the Existing Credit Agreement and assigned to the
Lender, the Letter of Credit Applications, the Letters of Credit, the Security
Documents, any Joinder Agreements, and all other documents and instruments now
or hereafter delivered pursuant to the terms of or in connection with this
Agreement, the Note, any of the documents in effect under the terms of the
Existing Credit Agreement and assigned to the Lender, the Letter of Credit
Applications, the

 



 

 

-9-

 

 



 

--------------------------------------------------------------------------------

Letters of Credit, the Security Documents or any Joinder Agreement, and all
renewals and extensions of, amendments and supplements to, and restatements of,
any or all of the foregoing from time to time in effect.

“Material Adverse Effect” shall mean (a) any material and adverse effect on the
business, operations, assets, properties, liabilities (actual or contingent) or
financial condition of the Borrower, on a consolidated basis with its
consolidated Subsidiaries, (b) any material and adverse effect upon the
Collateral, including any material and adverse effect upon the value or
impairment of the Borrower or its Subsidiary’s ownership of the Collateral, (c)
any material adverse effect on the validity or enforceability of any Loan
Document or (d) any material adverse effect on the rights or remedies of the
Lender or any Approved Hedge Counterparty under any Loan Document.

“Monthly Reduction Amount” shall mean, at any time, the amount determined as
such by the Lender and then in effect in accordance with the provisions of
Section 2.9.

“Mortgaged Properties” shall mean all Oil and Gas Properties of the Borrower and
its Domestic Subsidiaries subject to a perfected first priority Lien (subject
only to Permitted Liens) in favor of the Lender, as security for the
Obligations.

“Net Income” shall mean, for any relevant period, the net income of the
Borrower, on a consolidated basis with its consolidated Subsidiaries, during
such period, determined in accordance with GAAP.

“Note” shall mean the promissory note of the Borrower payable to the Lender in
the face amount of up to the Aggregate Facility Amount in the form attached
hereto as Exhibit I with all blanks in such form completed appropriately,
together with all renewals, extensions for any period, increases and
rearrangements thereof.

“Obligations” shall mean, without duplication of the same amount in more than
one category, (a) all Indebtedness of the Borrower evidenced by the Note, (b)
the obligation of the Borrower to provide to or reimburse the Lender, as the
issuer of the Letters of Credit, as the case may be, for amounts payable, paid
or incurred with respect to Letters of Credit, (c) the undrawn, unexpired amount
of all outstanding Letters of Credit, (d) Indebtedness of the Borrower in
respect of Commodity Hedge Agreements or Interest Rate Hedge Agreements with
Approved Hedge Counterparties, so long as in compliance with the provisions of
Section 6.1 (which it is agreed shall rank pari passu with all other items
listed in this definition), (e) the obligation of the Borrower for the payment
of Commitment Fees and other fees pursuant to the provisions of this Agreement
and (f) all other obligations and liabilities of the Borrower to the Lender, now
existing or hereafter incurred, under, arising out of or in connection with any
Loan Document or any Commodity Hedge Agreement or Interest Rate Hedge Agreement
with an Approved Hedge Counterparty and in compliance with the provisions of
Section 6.1, and to the extent that any of the foregoing includes or refers to
the payment of amounts deemed or constituting interest, only so much thereof as
shall have accrued, been earned and which remains unpaid at each relevant time
of determination.

 



 

 

-10-

 

 



 

--------------------------------------------------------------------------------

“Obtained Benefit” shall mean the aggregate amount of benefits, both direct and
indirect, obtained by any of the Borrower and the Guarantors from the extension
of credit to the Borrower under this Agreement and not repaid by the Borrower or
one of the Guarantors.

“OFAC” shall mean the Office of Foreign Assets Control of the United States
Department of the Treasury, or any successor Governmental Authority.

“Oil and Gas Properties” shall mean fee, leasehold, or other interests in or
under mineral estates or oil, gas, and other liquid or gaseous hydrocarbon
leases, including undivided interests in any such property rights owned jointly
with others, with respect to Properties situated in the United States or
offshore from any State of the United States, including overriding royalty and
royalty interests, leasehold estate interests, net profits interests, production
payment interests, and mineral fee interests, together with contracts executed
in connection therewith and all tenements, hereditaments, appurtenances, and
Properties appertaining, belonging, affixed, or incidental thereto.

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.

“Permitted Liens” shall mean (a) Liens for taxes, assessments, or other
governmental charges or levies not yet due or which (if foreclosure, distraint,
sale, or other similar proceedings shall not have been initiated) are being
contested in good faith by appropriate proceedings, and such reserve as may be
required by GAAP shall have been made therefor, (b) Liens in connection with
workers’ compensation, unemployment insurance or other social security (other
than Liens created by Section 4068 of ERISA), old-age pension, employee
benefits, or public liability obligations which are not yet due or which are
being contested in good faith by appropriate proceedings, if such reserve as may
be required by GAAP shall have been made therefor, (c) Liens in favor of
vendors, carriers, warehousemen, repairmen, mechanics, workmen, materialmen,
constructors, laborers, landlords or similar Liens arising by operation of law
in the ordinary course of business in respect of obligations that are not yet
due or which are being contested in good faith by appropriate proceedings, if
such reserve as may be required by GAAP shall have been made therefor, (d) Liens
in favor of operators and non-operators under joint operating agreements or
similar contractual arrangements arising in the ordinary course of the business
of the Borrower to secure amounts owing, which amounts are not yet due or are
being contested in good faith by appropriate proceedings, if such reserve as may
be required by GAAP shall have been made therefor, (e) Liens under production
sales agreements, division orders, operating agreements, and other agreements
customary in the oil and gas business for processing, producing, and selling
hydrocarbons securing obligations not constituting Indebtedness and provided
that such Liens do not secure obligations to deliver hydrocarbons at some future
date without receiving full payment therefor within 90 days of delivery, (f)
covenants, liens, rights, easements, rights of way, restrictions and other
similar encumbrances , and minor defects in the chain of title which are
customarily accepted in the oil and gas financing industry, none of which
interfere with the ordinary conduct of the business of the Borrower or
materially detract from the value or use of the Property to which they apply,
(g) Liens securing the purchase price of Property, including vehicles and
equipment, acquired by the Borrower in the ordinary course of

 



 

 

-11-

 

 



 

--------------------------------------------------------------------------------

business (including Liens existing under conditional sale or title retention
contracts), provided that such Liens cover only the acquired Property and the
aggregate unpaid purchase price secured by such Liens does not exceed $100,000,
(h) Liens securing leases of equipment, provided that, as to any particular
lease, the Lien covers only the relevant leased equipment and secures only
amounts which are not yet due and payable under the relevant lease or are being
contested in good faith by appropriate proceedings and such reserve as may be
required by GAAP shall have been made therefor , (i) Liens in favor or for the
benefit of providers of such Commodity Hedge Agreements and Interest Rate Hedge
Agreements approved by the Lender securing Indebtedness of the Borrower in
respect of Commodity Hedge Agreements and Interest Rate Hedge Agreements (other
than such as constitute a portion of the Obligations) permitted pursuant to the
provisions of Section 6.1, (j) Liens in favor of the Lender and (k) other Liens
expressly permitted hereunder or in the Security Documents.

“Person” shall mean an individual, Business Entity, trust, unincorporated
organization, Governmental Authority or any other form of entity.

“Plan” shall mean, at any time, any employee benefit plan which is covered by
Title IV of ERISA and in respect of which the Borrower, any of the Guarantors or
any Commonly Controlled Entity of any is (or, if such plan were terminated at
such time, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.

“Principal Office” shall mean the office of the Lender in Houston, Texas located
at One Riverway, Suite 2450, Houston, Texas 77056 or such other office as the
Lender may designate in writing to the Borrower from time to time.

“Property” shall mean any interest in any kind of property or asset, whether
real, personal or mixed, tangible or intangible.

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System (or any successor).

“Regulatory Change” shall mean, with respect to the Lender, the passage,
adoption, institution or amendment of any federal, state, local, or foreign
Requirement of Law (including Regulation D), or any interpretation, directive,
or request (whether or not having the force of law) of any Governmental
Authority or monetary authority charged with the enforcement, interpretation, or
administration thereof, occurring after the Closing Date and applying to a class
of lenders including the Lender or its lending office.

“Release of Hazardous Substances” shall mean any emission, spill, release,
disposal, or discharge, except in accordance with a valid permit, license,
certificate, or approval of the relevant Governmental Authority, of any
Hazardous Substance into or upon (a) the air, (b) soils or any improvements
located thereon, (c) surface water or groundwater, or (d) the sewer or septic
system, or the waste treatment, storage, or disposal system servicing any
Property of the Borrower or any of the Guarantors.

“Requirement of Law” shall mean, as to any Person, the certificate or articles
of incorporation and by-laws, the certificate or articles of organization and
regulations, operating agreement or limited liability company agreement, the
agreement of limited partnership, the

 



 

 

-12-

 

 



 

--------------------------------------------------------------------------------

partnership agreement, or other organizational or governing documents of such
Person, and any applicable law, treaty, ordinance, order, judgment, rule,
decree, regulation, or determination of an arbitrator, court, or other
Governmental Authority, including rules, regulations, orders, and requirements
for permits, licenses, registrations, approvals, or authorizations, in each case
as such now exist or may be hereafter amended and are applicable to or binding
upon such Person or any of its Property or to which such Person or any of its
Property is subject.

“Reserve Report” shall mean each report delivered to the Lender pursuant to the
provisions of Section 5.4.

“Responsible Officer” shall mean, as to any Business Entity, its President, any
Vice President or any other Person duly authorized in accordance with the
applicable organizational documents, bylaws, regulations or resolutions to act
on behalf of such Business Entity.

“Revolving Commitment Amount” shall mean, subject to the applicable provisions
of this Agreement and the right of the Borrower to reduce such amount on an
irrevocable basis by written notice to the Lender, at any time (provided,
however, the Borrower shall not be entitled to any reduction to an amount less
than the sum of the then existing Loan Balance and Revolving Facility L/C
Exposure), the lesser of (a) the Revolving Facility Amount and (b) the Borrowing
Base in effect at such time.

“Revolving Facility” shall mean the credit facility provided to the Borrower
pursuant to the provisions of Section 2.1.

“Revolving Facility Amount” shall mean $14,250,000, as modified from time to
time pursuant to the terms hereof.

“Revolving Facility L/C Exposure” shall mean, at any time, the then aggregate
maximum amount available to be drawn under outstanding Letters of Credit issued
under the Revolving Facility plus, prior to the making of any related Letter of
Credit Payments in respect of such Letters of Credit, the aggregate of all
unpaid reimbursement obligations in respect of such Letters of Credit.

“Security Documents” shall mean the security documents executed and delivered in
satisfaction of the condition set forth in Section 3.1(f), any existing security
documents assigned or amended by any of such documents set forth in Section
3.1(f) and all other documents and instruments at any time executed as security
for all or any portion of the Obligations, as such instruments may be amended,
supplemented, restated, or otherwise modified from time to time.

“Subsidiary” shall mean, as to any Person, any Business Entity of which shares
of stock or other equity interests having ordinary voting power (other than
stock or other equity interests having such power only by reason of the
happening of a contingency) to elect a majority of the board of directors or
other governing body or other managers of such Business Entity are at the time
owned, or the management of which is otherwise controlled, directly or
indirectly through one or more intermediaries, or both, by such Person.

 



 

 

-13-

 

 



 

--------------------------------------------------------------------------------

“Superfund Site” shall mean those sites listed on the Environmental Protection
Agency National Priority List and eligible for remedial action or any comparable
state registry or list in any state of the United States.

“Tangible Net Worth” shall mean (a) total assets, as would be reflected on a
consolidated balance sheet of the Borrower and its consolidated Subsidiaries
prepared in accordance with GAAP, exclusive of Intellectual Property,
experimental or organization expenses, franchises, licenses, permits, and other
intangible assets, treasury stock, unamortized underwriters’ debt discount and
expenses, and goodwill, minus (b) total liabilities, as would be reflected on a
consolidated balance sheet of the Borrower and its consolidated Subsidiaries
prepared in accordance with GAAP.

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
fees, deductions, charges or withholdings imposed by any Governmental Authority.

“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the State of Texas.

“USA Patriot Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. No. 107-56, 115 Stat. 272 (2001), as the same has been, or shall hereafter
be, renewed, extended, amended or replaced.

•          Undefined Financial Accounting Terms. Financial accounting terms used
in this Agreement without definition are used herein with the respective
meanings assigned thereto in accordance with GAAP at the time in effect.

•          References. References in this Agreement to Schedule, Exhibit,
Article or Section numbers shall be to Schedules, Exhibits, Articles or Sections
of this Agreement, unless expressly stated to the contrary. References in this
Agreement to “hereby,” “herein,” “hereinafter,” “hereinabove,” “hereinbelow,”
“hereof,” “hereunder” and words of similar import shall be to this Agreement in
its entirety and not only to the particular Schedule, Exhibit, Article, or
Section in which such reference appears. Specific enumeration herein shall not
exclude the general and, in such regard, the terms “includes” and “including”
used herein shall mean “includes, without limitation,” or “including, without
limitation,” as the case may be, where appropriate. Except as otherwise
indicated, references in this Agreement to statutes, sections, or regulations
are to be construed as including all statutory or regulatory provisions
consolidating, amending, replacing, succeeding, or supplementing the statute,
section, or regulation referred to. References in this Agreement to “writing”
include printing, typing, lithography, facsimile reproduction, and other means
of reproducing words in a tangible visible form. References in this Agreement to
agreements and other contractual instruments shall be deemed to include all
exhibits and appendices attached thereto and all subsequent amendments and other
modifications to such instruments, but only to the extent such amendments and
other modifications are not prohibited by the terms of this Agreement.
References in this Agreement to Persons include their respective successors and
permitted assigns.

 



 

 

-14-

 

 



 

--------------------------------------------------------------------------------

•          Articles and Sections. This Agreement, for convenience only, has been
divided into Articles and Sections; and it is understood that the rights and
other legal relations of the parties hereto shall be determined from this
instrument as an entirety and without regard to the aforesaid division into
Articles and Sections and without regard to headings prefixed to such Articles
or Sections.

•          Number and Gender. Whenever the context requires, reference herein
made to the single number shall be understood to include the plural; and
likewise, the plural shall be understood to include the singular. Definitions of
terms defined in the singular or plural shall be equally applicable to the
plural or singular, as the case may be, unless otherwise indicated. Words
denoting sex shall be construed to include the masculine, feminine and neuter,
when such construction is appropriate; and specific enumeration shall not
exclude the general but shall be construed as cumulative.

•          Incorporation of Schedules and Exhibits. The Schedules and Exhibits
attached to this Agreement are incorporated herein and shall be considered a
part of this Agreement for all purposes.

•          Negotiated Transaction. Each party to this Agreement affirms to the
others that it has had the opportunity to consult, and discuss the provisions of
this Agreement with, independent counsel and fully understands the legal effect
of each provision.

•

 

TERMS OF FACILITIES

•          Revolving Line of Credit and Letter of Credit Facility. (a) Upon the
terms and conditions (including the right of the Lender to decline to make any
Loan, other than a Letter of Credit Payment, so long as any condition to the
making of such Loan set forth in Section 3.2 has not been satisfied) and relying
on the representations and warranties contained in this Agreement, the Lender
agrees to make Loans during the Commitment Period to or for the benefit of the
Borrower in an aggregate outstanding principal amount not to exceed at any time
the Revolving Commitment Amount minus the then existing Revolving Facility L/C
Exposure. Loans shall be made from time to time on any Business Day designated
in a Borrowing Request.

•          Subject to the provisions of this Agreement, during the Commitment
Period, the Borrower may borrow, repay, and reborrow Loans. Each borrowing of
principal of Loans shall be in an amount at least equal to $100,000 and a whole
multiple of $100,000. Except for prepayments made pursuant to the provisions of
Section 2.10, each prepayment of principal shall be in an amount at least equal
to $10,000 and a whole multiple of $10,000. Each borrowing or prepayment of a
Loan shall be deemed a separate borrowing and prepayment for purposes of the
foregoing.

•          Proceeds of borrowings requested by the Borrower shall, subject to
the terms and conditions hereof, be made available to the Borrower in
immediately available funds at the Principal Office. All Loans shall be
evidenced by the Note.

 



 

 

-15-

 

 



 

--------------------------------------------------------------------------------

•          Upon the terms and conditions (including the right of the Lender to
decline to issue, renew or extend any such Letter of Credit so long as any
condition to the issuance, renewal or extension of such Letter of Credit set
forth in Section 3.3 has not been satisfied) and relying on the representations
and warranties contained in this Agreement, the Lender agrees, from the date of
this Agreement until the date which is 30 days prior to the Commitment
Termination Date and if the L/C Facility L/C Exposure is equal to the L/C
Facility Amount or if there does not exist availability under the L/C Facility
to allow a requested Letter of Credit to be issued under the L/C Facility, to
issue Letters of Credit under the Revolving Facility for the account of the
Borrower and to renew and extend such Letters of Credit. Such Letters of Credit
shall be issued, renewed or extended from time to time on any Business Day
designated by the Borrower following the receipt in accordance with the terms
hereof by the Lender of the written (or oral, confirmed promptly in writing)
request by a Responsible Officer of the Borrower therefor and a Letter of Credit
Application. Such Letters of Credit shall be issued in such amounts as the
Borrower may request; provided, however, that (i) no such Letter of Credit shall
have an expiration date which is less than 30 days prior to the Commitment
Termination Date, (ii) the Loan Balance plus the Revolving Facility L/C
Exposure, including that under any then requested Letter of Credit to be issued
under the Revolving Facility, shall not exceed at any time the Revolving
Commitment Amount, (iii) the Revolving Facility L/C Exposure, including that
under any then requested Letter of Credit to be issued under the Revolving
Facility, shall not exceed at any time the L/C Sublimit and (iii) no such Letter
of Credit shall be issued in an amount less than $25,000.

•          Separate Letter of Credit Facility. Upon the terms and conditions
(including the right of the Lender to decline to issue, renew or extend any
Letter of Credit so long as any condition to the issuance, renewal or extension
of such Letter of Credit set forth in Section 3.3 has not been satisfied) and
relying on the representations and warranties contained in this Agreement, the
Lender agrees, from the date of this Agreement until the date which is 30 days
prior to the Commitment Termination Date, to issue Letters of Credit under the
L/C Facility for the account of the Borrower and to renew and extend such
Letters of Credit. Such Letters of Credit shall be issued, renewed or extended
from time to time on any Business Day designated by the Borrower following the
receipt in accordance with the terms hereof by the Lender of the written (or
oral, confirmed promptly in writing) request by a Responsible Officer of the
Borrower therefor and a Letter of Credit Application. Such Letters of Credit
shall be issued in such amounts as the Borrower may request; provided, however,
that (i) no such Letter of Credit shall have an expiration date which is less
than 30 days prior to the Commitment Termination Date, (ii) the L/C Facility L/C
Exposure, including that under any then requested Letter of Credit to be issued
under the L/C Facility, shall not exceed at any time the L/C Facility Amount,
and (iii) no such Letter of Credit shall be issued in an amount less than
$25,000.

•          Additional Provisions Applicable to Letters of Credit. (a) In
connection with the issuance, renewal or extension by the Lender of any Letter
of Credit pursuant to Section 2.1(d) or Section 2.2, the Borrower shall pay to
the Lender a letter of credit fee in an amount equal to the greater of (i) the
face amount of such Letter of Credit multiplied by two percent (2.00%) per
annum, calculated on the basis of a year of 360 days and actual days elapsed
(including the first day but excluding the last day), on the amount of the L/C
Exposure under such Letter of Credit and for the period for which such Letter of
Credit is issued or renewed or extended and remains outstanding or (ii) $500.
Such fee with respect to each Letter of Credit shall be payable in

 



 

 

-16-

 

 



 

--------------------------------------------------------------------------------

advance commencing on the date of issuance, renewal or extension of the relevant
Letter of Credit. The Lender shall not have any obligation to refund any portion
of any such fee upon early cancellation of the relevant Letter of Credit. The
Borrower also agrees to pay on demand to the Lender its customary letter of
credit transaction fees and expenses, including amendment fees, payable with
respect to each Letter of Credit.

•          The Borrower agrees that the Lender shall not be responsible for, nor
shall the Obligations be affected by, among other things, (i) the validity or
genuineness of documents or any endorsements thereon presented in connection
with any Letter of Credit, even if such documents shall in fact prove to be in
any and all respects invalid, fraudulent or forged, so long as the Lender has no
actual knowledge of any such invalidity, lack of genuineness, fraud or forgery
prior to the presentment for payment of a corresponding Letter of Credit or any
draft thereunder or (ii) any dispute between or among the Borrower and any
beneficiary of any Letter of Credit or any other Person to which any Letter of
Credit may be transferred, or any claims whatsoever of the Borrower against any
beneficiary of any Letter of Credit or any such transferee. The Borrower further
acknowledges and agrees that the Lender shall be liable to the Borrower to the
extent, but only to the extent, of any direct, as opposed to consequential or
punitive, damages suffered by the Borrower as a result of the willful misconduct
or gross negligence of the Lender in determining whether documents presented
under a Letter of Credit complied with the terms of such Letter of Credit that
resulted in either a wrongful payment under such Letter of Credit or a wrongful
dishonor of a claim or draft properly presented under such Letter of Credit. In
the absence of gross negligence or willful misconduct by the Lender, the Lender
shall not be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit. The Lender and the
Borrower agree that any action taken or omitted by the Lender under or in
connection with any Letter of Credit or the related drafts or documents, if done
in the absence of gross negligence or willful misconduct, shall be binding as
among the Lender and the Borrower and shall not put the Lender under any
liability to the Borrower.

•          Unless the Borrower provides to the Lender funds sufficient to allow
the Lender to pay any drawing by a beneficiary under a Letter of Credit prior to
the Lender being obligated to pay the relevant drawing under a Letter of Credit,
the Lender shall make a Letter of Credit Payment in payment of such drawing.

•          Each Letter of Credit Payment shall be deemed to be a Loan by the
Lender under and shall be evidenced by the Note and shall be payable by the
Borrower upon demand by the Lender.

•          Use of Loan Proceeds and Letters of Credit. (a) Proceeds of all Loans
shall be used solely by the Borrower (i) to refinance the Indebtedness of the
Borrower under the Existing Credit Agreement, including providing cash to
Guaranty as collateral for the obligations of the Borrower with respect to the
Existing Letters of Credit, (ii) to acquire and develop Oil and Gas Properties,
(iii) for the Borrower’s working capital and general business purposes and
capital expenditures not otherwise prohibited under applicable provisions of
this Agreement, (iv) to advance funds to the Guarantors for working capital and
general business purposes and capital expenditures not prohibited under the
provisions of this Agreement or to acquire and develop Oil

 



 

 

-17-

 

 



 

--------------------------------------------------------------------------------

and Gas Properties, and (v) to pay fees and expenses incurred in connection with
this Agreement and for other general business purposes of the Borrower.

•          Letters of Credit shall be issued solely for the account of the
Borrower for general business purposes of the Borrower and the Guarantors not
otherwise prohibited under applicable provisions of this Agreement; provided,
however, no Letter of Credit may be used in lieu or in support of stay or appeal
bonds or Obligations in respect of Commodity Hedge Agreements or Interest Rate
Hedge Agreements.

•          Interest. Subject to applicable provisions of this Agreement
(including those of Section 2.16), interest on the Loan Balance shall accrue and
be payable at a daily interest rate based on the per annum rate equal to the
Adjusted Base Rate for each relevant day converted to a daily rate on the basis
of a year of 365 or 366 days, as the case may be, with such rates being applied
on the basis of actual days elapsed (including the first day, but excluding the
last day) during the period for which interest is payable at the relevant rate.
Notwithstanding the foregoing, interest on past due principal and, to the extent
permitted by applicable law, past due interest and fees, shall accrue at the
Default Rate and shall be payable upon demand by the Lender at any time as to
all or any portion of such interest. Interest provided for herein shall be
calculated on unpaid sums actually advanced and outstanding pursuant to the
terms of this Agreement and only for the period from the date or dates of such
advances to, but not including, the date or dates of repayment.

•          Repayment of Loans and Interest. Accrued and unpaid interest on the
Loan Balance shall be due and payable monthly commencing on the first day of
March, 2009 and continuing on the first day of each calendar month thereafter
while any Loan remains outstanding, the payment in each instance to be the
amount of interest which has accrued and remains unpaid in respect of the
relevant Loan. The Loan Balance, together with all accrued and unpaid interest
thereon as of such date, shall be due and payable on the Commitment Termination
Date. At the time of making each payment hereunder or under the Note, the
Borrower shall specify to the Lender the Loans or other amounts payable by the
Borrower hereunder to which such payment is to be applied. In the event the
Borrower fails to so specify, or if an Event of Default has occurred, the Lender
may apply such payment as it may elect in its discretion and in accordance with
the terms hereof.

•          Outstanding Amounts. The outstanding principal balance of the Note
reflected by the notations of the Lender on its records shall be deemed
rebuttably presumptive evidence of the principal amount owing on the Note. The
liability for payment of principal and interest evidenced by the Note shall be
limited to principal amounts actually advanced and outstanding pursuant to this
Agreement and interest on such amounts calculated in accordance with this
Agreement.

 

 

•

Taxes and Time, Place, and Method of Payments.

•           All payments required pursuant to this Agreement or the Note shall
be made without set-off or counterclaim in Dollars and in immediately available
funds free and clear of, and without deduction for, any Indemnified Taxes or
Other Taxes; provided, however that if the Borrower shall be required to deduct
any Indemnified Taxes or Other Taxes from such

 



 

 

-18-

 

 



 

--------------------------------------------------------------------------------

payments, then (i) the sum payable shall be increased by the amount (the
“Additional Amount”) necessary so that after making all required deductions
(including deductions applicable to additional sums described in this paragraph)
the Lender receives an amount equal to the sum it would have received had no
such deductions been made, (ii) the Borrower shall make such deductions and
(iii) the Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law. In addition, to the
extent not paid in accordance with the preceding sentence, the Borrower shall
pay any Other Taxes to the relevant Governmental Authority in accordance with
applicable law.

•          THE BORROWER SHALL INDEMNIFY THE LENDER FOR INDEMNIFIED TAXES AND
OTHER TAXES PAID BY THE LENDER, INCLUDING ANY INDEMNIFIED TAXES OR OTHER TAXES
ARISING FROM THE NEGLIGENCE, WHETHER SOLE OR CONCURRENT, OF THE LENDER;
PROVIDED, HOWEVER, THAT THE BORROWER SHALL NOT IN ANY EVENT BE OBLIGATED TO MAKE
PAYMENT TO THE LENDER IN RESPECT OF PENALTIES, INTEREST AND OTHER SIMILAR
LIABILITIES ATTRIBUTABLE TO SUCH INDEMNIFIED TAXES OR OTHER TAXES IF SUCH
PENALTIES, INTEREST OR OTHER SIMILAR LIABILITIES ARE ATTRIBUTABLE TO THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF, OR BREACH OF THIS AGREEMENT BY, THE LENDER.

•          If the Lender shall become aware that it is entitled to claim a
refund from a Governmental Authority in respect of Indemnified Taxes or Other
Taxes paid by the Borrower pursuant to this Section 2.8, including Indemnified
Taxes or Other Taxes as to which it has been indemnified by the Borrower, or
with respect to which the Borrower has paid Additional Amounts pursuant to the
Loan Documents, it shall promptly notify the Borrower of the availability of
such refund claim and, if the Lender determines in good faith that making a
claim for refund will not have an adverse effect to its taxes or business
operations, shall, within 10 days after receipt of a request by the Borrower,
make a claim to such Governmental Authority for such refund at the expense of
the Borrower. If the Lender receives a refund in respect of any Indemnified
Taxes or Other Taxes paid by the Borrower pursuant to the Loan Documents, it
shall within 30 days from the date of such receipt pay over such refund to the
Borrower (but only to the extent of Indemnified Taxes or Other Taxes paid
pursuant to the Loan Documents, including indemnity payments made or Additional
Amounts paid, by the Borrower under this Section 2.8 with respect to the
Indemnified Taxes or Other Taxes giving rise to such refund), net of all
reasonable out of pocket expenses of the Lender and without interest (other than
interest paid by the relevant Governmental Authority with respect to such
refund).

•          If the Lender is or becomes eligible under any applicable law,
regulation, treaty or other rule to a reduced rate of taxation, or a complete
exemption from withholding, with respect to Indemnified Taxes or Other Taxes on
payments made to it or for its benefit by the Borrower, the Lender shall, upon
the request, and at the cost and expense, of the Borrower, complete and deliver
from time to time any certificate, form or other document requested by the
Borrower, the completion and delivery of which are a precondition to obtaining
the benefit of such reduced rate or exemption, provided that the taking of such
action by the Lender would not, in the reasonable judgment of the Lender be
disadvantageous or prejudicial to the Lender or inconsistent with its internal
policies or legal or regulatory restrictions. For any period with respect to
which the Lender has failed to provide any such certificate, form or other
document requested by the Borrower, the Lender shall not be entitled to any
payment under this Section 2.8

 



 

 

-19-

 

 



 

--------------------------------------------------------------------------------

in respect of any Indemnified Taxes or Other Taxes that would not have been
imposed but for such failure.

•          The Lender, shall (i) deliver to the Borrower, upon the written
request of the Borrower, two original copies of United States Internal Revenue
Service Form W-9 or any successor form, properly completed and duly executed by
the Lender, certifying that the Lender is exempt from United States backup
withholding Tax on payments of interest made under the Loan Documents and (ii)
thereafter, at each time it is so reasonably requested in writing by the
Borrower, deliver within a reasonable time two original copies of an updated
United States Internal Revenue Service Form W-9 or any successor form thereto.

•          All payments by the Borrower shall be deemed received on (i) receipt
or (ii) the next Business Day following receipt if such receipt is after 2:00
p.m., Central Standard or Central Daylight Savings Time, as the case may be, on
any Business Day, and shall be made to the Lender at the Principal Office.
Except as provided to the contrary herein, if the due date of any payment
hereunder or under the Note would otherwise fall on a day which is not a
Business Day, such date shall be extended to the next succeeding Business Day,
and interest shall be payable for any principal so extended for the period of
such extension.

 

 

•

Borrowing Base and Monthly Reduction Amount.

•           The Borrowing Base as of the Closing Date is acknowledged by the
Borrower and the Lender to be $4,900,000. Commencing on March 1, 2009 and
continuing thereafter on the first day of each calendar month through the
Commitment Termination Date, the amount of the Borrowing Base then in effect
shall be reduced by the Monthly Reduction Amount, which Monthly Reduction Amount
as of the Closing Date is acknowledged to be $175,000.

•          The Borrowing Base and the Monthly Reduction Amount shall be
redetermined by the Lender on April 1, 2009 and thereafter semi-annually (on
each October 1 and April 1 prior to the Commitment Termination Date) on the
basis of information supplied by the Borrower in compliance with the provisions
of this Agreement, including Reserve Reports, and all other information
available to the Lender. In addition, the Lender shall, in the normal course of
business following a request of the Borrower, redetermine the Borrowing Base and
the Monthly Reduction Amount; provided, however, the Lender shall not be
obligated to respond to more than one such request during the period between the
scheduled semi-annual redeterminations provided for above. Notwithstanding the
foregoing, the Borrowing Base in effect at any time shall be subject to
reduction at such other time or times as may be permitted by the terms of this
Agreement and the Lender may redetermine the Borrowing Base and the Monthly
Reduction Amount at any time.

•          Upon each determination of the Borrowing Base and the Monthly
Reduction Amount, the Lender shall notify the Borrower orally (confirming such
notice promptly in writing) of such determination, and, subject to the operation
of the Monthly Reduction Amount, the Borrowing Base and the Monthly Reduction
Amount so communicated to the Borrower shall become effective upon such oral
notification and shall remain in effect

 



 

 

-20-

 

 



 

--------------------------------------------------------------------------------

until the next subsequent determination of the Borrowing Base and the Monthly
Reduction Amount.

•          The Borrowing Base shall represent the determination by the Lender,
in accordance with the applicable definitions and provisions herein contained
and the customary lending practices of the Lender for loans of this nature (but
taking into account floor and cap prices or other price protection under
Commodity Hedge Agreements), of the value, for loan purposes, of the Mortgaged
Properties and any other Oil and Gas Properties of the Borrower and its Domestic
Subsidiaries acceptable to the Lender, subject, in the case of any increase in
the Borrowing Base, to the credit approval processes of the Lender. Furthermore,
the Borrower acknowledges that the determination of the Borrowing Base contains
an equity cushion (market value in excess of loan value), which is acknowledged
by the Borrower to be essential for the adequate protection of the Lender.

•          Mandatory Prepayments. If at any time the sum of the Loan Balance and
the Revolving Faciltiy L/C Exposure exceeds the Borrowing Base then in effect
(such excess, a “Deficiency”), the Borrower shall, within 30 days of notice from
the Lender of such occurrence, (i) prepay the amount of the Deficiency for
application on the portion of the Loan Balance applicable to the Revolving
Facility and then to provide cash as Collateral for the Revolving Facility L/C
Exposure in the manner provided below in this Section 2.10, (ii) provide
additional Collateral, of character and value satisfactory to the Lender in its
sole discretion, and/or cash as Collateral to secure the Obligations, by way of
the execution and delivery to the Lender of Security Documents in form and
substance satisfactory to the Lender, or (iii) affect any combination of the
alternatives described in clauses (i) and (ii) of this sentence and acceptable
to the Lender in its reasonable discretion. Any prepayment pursuant to the
provisions of this Section 2.10 shall be without premium or penalty, except as
provided in Section 2.17, and the amount of any such prepayment may be
reborrowed if otherwise available to the Borrower pursuant to the terms of this
Agreement. In the event that a mandatory prepayment is to be made under this
Section 2.10 or any other applicable provision of this Agreement and the Loan
Balance is less than the amount required to be prepaid, the Borrower shall repay
the entire Loan Balance and, in accordance with the provisions of the relevant
Letter of Credit Applications executed by the Borrower or otherwise to the
satisfaction of the Lender, deposit with the Lender, as additional Collateral
securing the Obligations, an amount of cash, in immediately available funds,
equal to the Revolving Facility L/C Exposure minus the Revolving Commitment
Amount. The cash deposited with the Lender in satisfaction of the requirement
provided in this Section 2.10 shall be invested, at the express direction of the
Borrower as to investment vehicle and maturity (which shall be no later than the
latest expiry date of any then outstanding Letter of Credit), for the account of
the Borrower in cash or cash equivalent investments offered by or through the
Lender.

•          Voluntary Prepayments. Subject to applicable provisions of this
Agreement, the Borrower shall have the right at any time or from time to time to
prepay all or any portion of the Loan Balance without prepayment penalty;
provided, however, that (a) the Borrower shall give the Lender notice of each
such prepayment of all or any portion of the Loan Balance no less than one
Business Day prior to prepayment, (b) any prepayment of any portion of the Loan
Balance shall be in an amount of at least equal to $100,000 and a whole multiple
of $100,000, (c) the Borrower shall pay all accrued and unpaid interest on the
amounts prepaid, (d) no such

 



 

 

-21-

 

 



 

--------------------------------------------------------------------------------

prepayment shall serve to postpone the repayment when due of any Obligation or
any installments thereof, and (e) the Borrower shall reimburse the Lender for
any losses, expenses or costs reasonably incurred by the Lender as a result of
the failure of the Borrower to make such prepayment. Except as provided in the
immediately preceding sentence, any prepayment pursuant to the provisions of
this Section 2.11 shall be without premium or penalty and the amount of any such
prepayment may be reborrowed if otherwise available to the Borrower pursuant to
the terms of this Agreement.

•          Engineering Fees and Expenses. The Borrower shall pay the Lender a
fee in the amount of $2,500 in connection with each regularly scheduled or
Borrower-requested redetermination of the Borrowing Base subsequent to the
Closing Date by the independent petroleum engineer or firm of independent
petroleum engineers engaged by the Lender, payable within ten days of receipt by
the Borrower of an invoice therefor or statement thereof.

•          Commitment Fees. In addition to interest on the Note as provided
herein and other fees payable hereunder, and to compensate the Lender for
maintaining funds available under the Facilities, the Borrower shall pay to the
Lender, in immediately available funds, on the first day of each calendar
quarter during the Commitment Period, commencing on the first day of April,
2009, and on the Commitment Termination Date, a fee equal to a per annum rate of
one-quarter of one percent (0.25%), calculated on the basis of a year of 365 or
366 days, as the case may be, and actual days elapsed (including the first day,
but excluding the last day), multiplied by the average daily amount of the
Available Commitment during the preceding quarterly or shorter period, as the
case may be. Commitment Fees shall be payable by the Borrower within ten days of
receipt of an invoice therefor or statement thereof delivered by the Lender.

•          Additional Fees. In addition to interest on the Note as provided
herein and other fees payable hereunder, and to compensate the Lenders for the
costs of the extension of credit hereunder, the Borrower shall pay to the
Lender, on the Closing Date, in immediately available funds, a fee in the amount
of $24,500. Additionally, the Borrower shall pay a fee to the Lender at any time
the Borrowing Base is increased, with the agreement of the Borrower, above the
highest Borrowing Base previously in effect, equal to one-half of one percent
(0.50%) of such increased Borrowing Base.

•          Loans to Satisfy Obligations. Upon a Default, the Lender may, but
shall not be obligated to, make Loans for the benefit of the Borrower and apply
proceeds thereof to the satisfaction of any condition, warranty, representation
or covenant of the Borrower or any of the Guarantors contained in this Agreement
or any other Loan Document . Such Loans shall be evidenced by the Note and shall
bear interest at the Adjusted Base Rate in the manner provided in Section 2.5,
subject, however, to the provisions of Section 2.5 regarding the accrual of
interest at the Default Rate in certain circumstances.

•          General Provisions Relating to Interest. (a) It is the intention of
the parties hereto to comply strictly with the usury laws of the State of Texas
and the United States of America. In this connection, there shall never be
collected, charged, or received on the sums advanced hereunder interest in
excess of that which would accrue at the Highest Lawful Rate. The Borrower
agrees that, to the extent the Highest Lawful Rate is determined with reference
to the laws of the State to Texas, the Highest Lawful Rate shall be the “weekly”
rate as defined in

 



 

 

-22-

 

 



 

--------------------------------------------------------------------------------

Chapter 303 of the Texas Finance Code, provided, however, that the Lender may,
at its election, substitute for the “weekly” rate the “annualized” or
“quarterly” rate, as such terms are defined in the aforesaid statute, upon the
giving of notices provided for in such statute and effective upon the giving of
such notices. The Lender may also rely, to the extent permitted by applicable
laws of the State of Texas or the United States of America, on alternative
maximum rates of interest under other laws of the State of Texas or the United
States of America applicable to the Lender, if greater.

•          Notwithstanding anything herein or in the Note to the contrary,
during any Limitation Period, the interest rate to be charged on amounts
evidenced by the Note shall be the Highest Lawful Rate, and the obligation, if
any, of the Borrower for the payment of fees or other charges deemed to be
interest under applicable law shall be suspended. During any period or periods
of time following a Limitation Period, to the extent permitted by applicable
laws of the State of Texas or the United States of America, the interest rate to
be charged hereunder on amounts evidenced by the Note shall remain at the
Highest Lawful Rate until such time as there has been paid to the Lender (i) the
amount of interest in excess of that accruing at the Highest Lawful Rate that
the Lender would have received during the Limitation Period had the interest
rate remained at the otherwise applicable rate, and (ii) all interest and fees
otherwise payable to the Lender but for the effect of such Limitation Period.

•          If, under any circumstances, the aggregate amounts paid on the Note
or under this Agreement or any other Loan Document include amounts which by law
are deemed interest and which would exceed the amount permitted if the Highest
Lawful Rate were in effect, the Borrower stipulates that such payment and
collection will have been and will be deemed to have been, to the extent
permitted by applicable laws of the State of Texas or the United States of
America, the result of mathematical error on the part of the Borrower and the
Lender; and the Lender shall promptly refund the amount of such excess (to the
extent only of such interest payments in excess of that which would have accrued
and been payable on the basis of the Highest Lawful Rate) upon discovery of such
error by the Lender or notice thereof from the Borrower. In the event that the
maturity of any Obligation is accelerated, by reason of an election by the
Lender or otherwise, or in the event of any required or permitted prepayment,
then the consideration constituting interest under applicable laws may never
exceed that payable on the basis of the Highest Lawful Rate, and excess amounts
paid which by law are deemed interest, if any, shall be credited by the Lender
on the principal amount of the Obligations, or if the principal amount of the
Obligations shall have been paid in full, refunded to the Borrower.

•          All sums paid, or agreed to be paid, to the Lender for the use,
forbearance and detention of the proceeds of any advance hereunder shall, to the
extent permitted by applicable law, be amortized, prorated, allocated and spread
throughout the full term hereof until paid in full so that the actual rate of
interest is uniform but does not exceed the Highest Lawful Rate throughout the
full term hereof.

•          Yield Protection. (a) Without limiting the effect of the other
provisions of this Section 2.17 (but without duplication), the Borrower shall
pay to the Lender from time to time on request such amounts as the Lender may
reasonably determine are necessary to compensate the Lender or the Lender’s
holding company for any costs attributable to the maintenance by the Lender,
pursuant to any Regulatory Change, of capital in respect of its Commitment, such

 



 

 

-23-

 

 



 

--------------------------------------------------------------------------------

compensation to include an amount equal to any reduction of the rate of return
on assets or equity of the Lender or the Lender’s holding company to a level
below that which the Lender or the Lender’s holding company could have achieved
but for such Regulatory Change.

•          Without limiting the effect of the other provisions of this Section
2.17 (but without duplication), in the event that any Requirement of Law or
Regulatory Change or the compliance by the Lender therewith shall (i) impose,
modify or hold applicable any reserve, special deposit or similar requirement
against any Letter of Credit or obligation to issue Letters of Credit or (ii)
impose upon the Lender any other condition regarding any Letter of Credit or
obligation to issue Letters of Credit, and the result of any such event shall be
to increase the cost to the Lender of issuing or maintaining any Letter of
Credit or obligation to issue Letters of Credit or any liability with respect to
Letter of Credit Payments, or to reduce any amount receivable in connection
therewith, then upon demand by the Lender, the Borrower shall pay to the Lender,
from time to time as specified by the Lender in the exercise of its reasonable
judgment, additional amounts which shall be sufficient to compensate the Lender
for such increased cost or reduced amount receivable.

•          Determinations by the Lender for purposes of this Section 2.17 of the
effect of any Regulatory Change on capital maintained, its costs or rate of
return, its obligation to make and maintain Loans, issuing or participating in
Letters of Credit, or on amounts receivable by it in respect of Loans, Letters
of Credit or such other obligations, and the additional amounts required to
compensate the Lender under this Section 2.17 shall be conclusive, absent
manifest error. The Lender shall furnish the Borrower with a certificate setting
forth in reasonable detail the basis and amount of any loss, cost or expense
incurred as a result of any such event, and the statements set forth therein
shall be conclusive, absent manifest error. The Lender shall notify the
Borrower, as promptly as practicable after the Lender obtains knowledge of any
sums payable pursuant to this Section 2.17 and determines to request
compensation therefor, of any event occurring after the Closing Date which will
entitle the Lender to compensation pursuant to this Section 2.17. Any
compensation requested by the Lender pursuant to this Section 2.17 shall be due
and payable within 30 days of receipt by the Borrower of any such notice.

•          The Lender agrees not to request, and the Borrower shall not be
obligated to pay, any sums payable pursuant to this Section 2.17 unless similar
sums are also generally assessed by the Lender against other customers similarly
situated where such customers are subject to documents providing for such
assessment.

•          Letters in Lieu of Transfer Orders or Division Orders. The Lender
agrees that none of the letters in lieu of transfer or division orders provided
pursuant to the provisions of Section 3.1(f) or Section 5.7 will be sent to the
addressees thereof unless an Event of Default has occurred, at which time the
Lender may, at its option, and in addition to the exercise of any of its other
rights and remedies, send any or all of such letters.

•          Power of Attorney. The Borrower hereby designates the Lender as its
agent and attorney-in-fact, to act in its name, place and stead solely for the
purpose of completing and, upon the occurrence of an Event of Default,
delivering any and all of the letters in lieu of transfer or division orders
delivered by the Borrower pursuant to the provisions of Section 3.1(f) or
Section 5.7, including completing any blanks contained in such letters and
attaching exhibits

 



 

 

-24-

 

 



 

--------------------------------------------------------------------------------

thereto describing the relevant Collateral. The Borrower hereby ratifies and
confirms all that the Lender shall lawfully do or cause to be done by virtue of
this power of attorney and the rights granted with respect to such power of
attorney. This power of attorney is coupled with the interests of the Lender in
the Collateral, shall commence and be in full force and effect as of the Closing
Date and shall remain in full force and effect and shall be irrevocable so long
as any Obligation remains outstanding or unpaid or any Commitment exists. The
powers conferred on the Lender by this appointment are solely to protect the
interests of the Lender and any other Approved Hedge Counterparties under the
Loan Documents with respect to the assignment of production proceeds under
certain of the Security Documents and shall not impose any duty upon the Lender
to exercise any such powers. The power of attorney under this Section 2.19 is
expressly limited to the rights and powers set forth herein and no additional
rights or powers are herein created or implied. The Lender shall be accountable
only for amounts that it actually receives as a result of the exercise of such
powers and shall not be responsible to the Borrower or any other Person for any
act or failure to act with respect to such powers, except for gross negligence
or willful misconduct.

•          Security Interest in Accounts; Right of Offset. As security for the
payment and performance of the Obligations, the Borrower hereby transfers,
assigns, and pledges to the Lender and grants to the Lender (for the pro rata
benefit of the Lender and any other Approved Hedge Counterparties) a security
interest in all of its funds now or hereafter or from time to time on deposit
with the Lender or any other Approved Hedge Counterparty, with such interest of
the Lender to be retransferred, reassigned and/or released at the expense of the
Borrower upon payment in full and complete performance of all Obligations. All
remedies as secured party or assignee of such funds shall be exercisable upon
the occurrence of any Event of Default, regardless of whether the exercise of
any such remedy would result in any penalty or loss of interest or profit with
respect to any withdrawal of funds deposited in a time deposit account prior to
the maturity thereof. Furthermore, the Borrower hereby grants to the Lender (for
the pro rata benefit of the Lender and any other Approved Hedge Counterparties)
the right, exercisable at such time as any Obligation shall mature, whether by
acceleration of maturity or otherwise, of offset or banker’s lien against all of
its funds now or hereafter or from time to time on deposit with the Lender or
any other Approved Hedge Counterparty, regardless of whether the exercise of any
such remedy would result in any penalty or loss of interest or profit with
respect to any withdrawal of funds deposited in a time deposit account prior to
the maturity thereof. The Lender shall notify the Borrower promptly of the
exercise of any such right of offset or banker’s lien.

•

 

CONDITIONS

The obligations of the Lender to enter into this Agreement and to make Loans or
issue Letters of Credit are subject to the satisfaction of the following
conditions precedent:

•          Receipt of Loan Documents and Other Items. The Lender shall have no
obligation under this Agreement unless and until all matters incident to the
consummation of the transactions contemplated herein shall be satisfactory to
the Lender and the Lender shall have received, reviewed and approved the
following documents and other items, appropriately

 



 

 

-25-

 

 



 

--------------------------------------------------------------------------------

executed when necessary and, where applicable, acknowledged by one or more
Responsible Officers of the Borrower or other Persons, as the case may be, all
in form and substance satisfactory to the Lender and dated, where applicable, of
even date herewith or a date prior thereto or thereafter and acceptable to the
Lender:

 

•

multiple counterparts of this Agreement as requested by the Lender;

 

•

the Note;

•          copies of the organizational documents of the Borrower and all
amendments to any of such documents, accompanied by a certificate dated the
Closing Date issued by the secretary or an assistant secretary or another
authorized representative of the Borrower to the effect that each such copy is
correct and complete;

•          a certificate of incumbency dated the Closing Date, including
specimen signatures of all officers or other representatives of the Borrower who
are authorized to execute Loan Documents on behalf of the Borrower, each such
certificate being executed by the secretary or an assistant secretary or another
authorized representative of the Borrower;

•          copies of resolutions adopted by the governing body of the Borrower
approving the Loan Documents to which the Borrower is a party and authorizing
the transactions contemplated herein and therein, accompanied by a certificate
dated the Closing Date issued by the secretary or an assistant secretary or
another authorized representative of the Borrower to the effect that such copies
are true and correct copies of resolutions duly adopted and that such
resolutions constitute all the resolutions adopted with respect to such
transactions, have not been amended, modified or rescinded in any respect, and
are in full force and effect as of the date of such certificate;

•          the following documents continuing in effect or establishing Liens in
favor or for the benefit of the Lender in and to the Collateral, including
Mortgaged Properties constituting at least ninety percent (90%) of the
discounted present value, as determined by the Lender in its reasonable
discretion, of the proved reserves attributable to the Oil and Gas Properties of
the Borrower:

 

•

assignments of, amendments to and ratifications of the security documents in
effect under the terms of the Existing Credit Agreement;

 

•

if requested by the Lender, additional security documents from the Borrower in
favor of the Lender covering certain Property of the Borrower, including
additional Oil and Gas Properties of the Borrower sufficient for the Borrower to
be in compliance with the provisions of Section 5.5;

 

•

financing statement assignments and, if requested by the Lender, new financing
statements, in each case constituent to the documents described in clauses (i)
and (ii) above; and

 



 

 

-26-

 

 



 

--------------------------------------------------------------------------------

 

•

undated letters, in form and substance satisfactory to the Lender, from the
Borrower to each purchaser of production and disburser of the proceeds of
production from or attributable to the Mortgaged Properties, with the addressees
left blank, authorizing and directing the addressees to make future payments
attributable to production from the Mortgaged Properties directly to the Lender
for the account of the Borrower;

•          audited Financial Statements as of December 31, 2007 and unaudited
Financial Statements as of September 30, 2008, in each case certified by a
Responsible Officer of the Borrower as having been prepared in accordance with
GAAP consistently applied and as a fair presentation of the condition of the
Borrower, subject, as to such unaudited Financial Statements, to changes
resulting from normal year-end audit adjustments;

•          certificates dated as of a recent date from the Secretary of State or
other appropriate Governmental Authority evidencing the existence or
qualification and, if applicable, good standing of the Borrower in its
jurisdiction of organization and in any other jurisdictions where it owns
property or does business;

•          results of a search of the uniform commercial code records of the
Secretary of State of the State of California in the name of the Borrower, such
search report to be from a source or sources acceptable to the Lender and
reflecting no Liens, other than Permitted Liens, against any of the Collateral
as to which perfection of a Lien is accomplished by the filing of a financing
statement;

•          confirmation, acceptable to the Lender, of the title of the Borrower,
free and clear of Liens other than Permitted Liens, to Mortgaged Properties
constituting at least ninety percent (90%) of the discounted present value, as
determined by the Lender in its discretion, of the proved reserves attributable
to such Mortgaged Properties;

•          confirmation acceptable to the Lender that the Oil and Gas Properties
of the Borrower are in compliance, in all material respects, with applicable
Environmental Laws;

•          copies of executed counterparts of all operating, lease, sublease,
royalty, sales, exchange, processing, farmout, bidding, pooling, unitization,
communitization and other agreements relating to the Mortgaged Properties as of
the Closing Date, as requested by the Lender;

•          engineering information regarding the Mortgaged Properties, as
requested by the Lender;

•          the opinion of Seltzer Caplan McMahon Vitek, a law corporation, as
California counsel to the Borrower in connection with this Agreement and the
other Loan Documents to which the Borrower is a party, substantially in the form
attached hereto as Exhibit IV, with such changes thereto as may be approved by
the Lender;

 



 

 

-27-

 

 



 

--------------------------------------------------------------------------------

•          the opinion of Strasburger & Price, LLP, as Texas counsel to the
Borrower in connection with this Agreement and the other Loan Documents to which
the Borrower is a party, substantially in the form attached hereto as Exhibit V,
with such changes thereto as may be approved by the Lender;

•          certificates evidencing the insurance coverage required by the
provisions of Section 5.20;

•          payment of any fees due as of the Closing Date pursuant to this
Agreement;

•          payment from the Borrower for estimated fees charged by filing
officers and other public officials incurred or to be incurred in connection
with the filing and recordation of any Security Documents and for which invoices
have been presented as of the Closing Date;

•          copies of all Commodity Hedge Agreements to which the Borrower is a
party as of the Closing Date;

•          certificates of Responsible Officers of the Borrower to the effect
that all representations and warranties made by the Borrower in this Agreement
or any other Loan Document in place on the Closing Date are true and correct in
all material respects as of the Closing Date and that no Default or Event of
Default exists as of the Closing Date;

•          confirmation acceptable to the Lender that no event or circumstance,
including any action, suit, investigation or proceeding pending, or, to the
knowledge of the Borrower, threatened in any court or before any arbitrator or
Governmental Authority, shall have occurred which could reasonably be expected
to have a Material Adverse Effect; and

•          such other agreements, documents, instruments, opinions,
certificates, waivers, consents and evidence as the Lender may reasonably
request.

•          Each Loan. In addition to the conditions precedent stated elsewhere
herein, the Lender shall not be obligated to make any Loan, other than in
connection with a Letter of Credit Payment, unless:

•          at least the requisite time prior to the requested date for the
relevant Loan, the Borrower shall have delivered to the Lender a Borrowing
Request and a funding direction advising the Lender whether the requested Loan
should be funded to an account of the Borrower at the Lender or should be funded
by wire transfer to an account of another Person (in which case wire transfer
instructions shall be included) and each statement or certification made in such
Borrowing Request shall be true and correct in all material respects on the
requested date for such Loan;

•          no Event of Default or Default shall exist or will occur as a result
of the making of the requested Loan;

 



 

 

-28-

 

 



 

--------------------------------------------------------------------------------

•          if requested by the Lender, the Borrower shall have delivered
evidence satisfactory to the Lender substantiating any of the matters contained
in this Agreement which are necessary to enable the Borrower to qualify for such
Loan;

•          the Lender shall have received, reviewed and approved such additional
documents and items as described in Section 3.1 as may be requested by the
Lender with respect to such Loan;

•          no event shall have occurred which, in the opinion of the Lender,
could reasonably be expected to have a Material Adverse Effect;

•          each of the representations and warranties of the Borrower or any of
the Guarantors contained in this Agreement and the other Loan Documents shall be
true and correct in all material respects and shall be deemed to be repeated by
the relevant entity as if made on the requested date for such Loan;

 

•

all of the Security Documents shall be in full force and effect;

•          neither the consummation of the transactions contemplated hereby nor
the making of such Loan shall contravene, violate or conflict with any
Requirement of Law applicable to the Lender, the Borrower or any of the
Guarantors; and

•          the Borrower or any relevant Guarantor, as applicable, shall hold
full legal title to the Collateral pledged by it under the Security Documents
and be the sole beneficial owner thereof.

•          Issuance of Letters of Credit. The obligation of the Lender to issue,
renew, or extend any Letter of Credit is subject to the satisfaction of the
following additional conditions precedent:

•          the Borrower shall have delivered to the Lender a written (or oral,
confirmed promptly in writing) request for the issuance, renewal or extension of
a Letter of Credit at least three Business Days prior to the requested issuance,
renewal or extension date and a Letter of Credit Application at least one
Business Day prior to the requested issuance date, and each statement or
certification made in such Letter of Credit Application shall be true and
correct in all material respects on the requested date for the issuance of such
Letter of Credit;

•          no Event of Default or Default shall exist or will occur as a result
of the issuance, renewal, or extension of such Letter of Credit;

•          if requested by the Lender, the Borrower shall have delivered
evidence satisfactory to the Lender substantiating any of the matters contained
in this Agreement which are necessary to enable the Borrower to qualify for the
issuance, renewal or extension of such Letter of Credit;

•          no event shall have occurred which, in the opinion of the Lender,
could reasonably be expected to have a Material Adverse Effect;

 



 

 

-29-

 

 



 

--------------------------------------------------------------------------------

•          each of the representations and warranties of the Borrower contained
in this Agreement and the other Loan Documents shall be true and correct in all
material respects and shall be deemed to be repeated by the Borrower as if made
on the requested date for the issuance, renewal or extension of such Letter of
Credit;

 

•

all of the Security Documents shall be in full force and effect;

•          neither the consummation of the transactions contemplated hereby nor
the issuance, renewal or extension of such Letter of Credit shall contravene,
violate or conflict with any Requirement of Law applicable to the Lender, the
Borrower or any of the Guarantors;

•          the Borrower or any relevant Guarantor, as applicable, shall hold
full legal title to the Collateral pledged by it under the Security Documents
and be the sole beneficial owner thereof; and

•          the terms, provisions and beneficiary of the Letter of Credit or such
renewal or extension shall be satisfactory to the Lender in its reasonable
discretion.

•

 

REPRESENTATIONS AND WARRANTIES

To induce the Lender to enter into this Agreement and to make the Loans and
issue and renew Letters of Credit, the Borrower and each of the Guarantors
represents and warrants to the Lender (which representations and warranties
shall survive the delivery of the Note) that:

•          Due Authorization. The execution and delivery by it of this Agreement
and the borrowings by the Borrower hereunder, the execution and delivery by the
Borrower of the Note, the repayment by the Borrower of the Note and interest and
fees provided for in the Note and this Agreement, the execution and delivery of
the Security Documents to which it is a party and the performance by it of its
obligations under the Loan Documents to which it is a party are within the power
of the Borrower or such Person as the case may be, have been duly authorized by
all necessary action by the Borrower or such Person, as the case may be, and do
not and will not (a) require the consent of any Governmental Authority, (b)
contravene or conflict with any applicable Requirement of Law, (c) contravene or
conflict in any material respect with any material indenture, instrument or
other agreement to which it is a party or by which any of its Property may be
presently bound or encumbered or (d) result in or require the creation or
imposition of any Lien in, upon or on any of its Property under any such
indenture, instrument, or other agreement, other than under any of the Loan
Documents.

•          Existence. It is a corporation, a limited partnership, a limited
liability company or other entity, as the case may be, duly organized, legally
existing and, if applicable, in good standing under the laws of the state of its
organization or formation and is duly qualified as a foreign limited partnership
or limited liability company and, if applicable, in good standing in all
jurisdictions wherein the ownership of its Property or the operation of its
business necessitates same and where the failure to so qualify would have a
Material Adverse Effect.

 



 

 

-30-

 

 



 

--------------------------------------------------------------------------------

•          Valid and Binding Obligations. Each Loan Document to which it is a
party, when duly executed and delivered by it, constitutes its legal, valid and
binding obligation enforceable against it in accordance with its terms.

•          Security Documents. The provisions of each Security Document executed
by it are effective to create, in favor or for the benefit of the Lender, a
legal, valid and enforceable Lien in all of its right, title and interest in the
Collateral described therein, which Lien, assuming the accomplishment of
recording and filing in accordance with applicable laws prior to the
intervention of rights of other Persons, constitutes a fully perfected
first-priority Lien (except as to Permitted Liens) on all of its right, title
and interest in the Collateral described therein.

•          Title to Oil and Gas Properties. It has good and indefeasible title
to all of its Oil and Gas Properties, free and clear of all Liens except
Permitted Liens. No Person other than it has any ownership interest, whether
legal or beneficial, in its interest in any of its Oil and Gas Properties.

•          Scope and Accuracy of Financial Statements. The Financial Statements
provided to the Lender in satisfaction of the condition set forth in Section
3.1(g) present fairly (subject to normal year-end audit adjustments for the
unaudited Financial Statements delivered pursuant thereto) the financial
position and results of operations and cash flows of the Borrower and its
consolidated Subsidiaries in accordance with GAAP as at the relevant point in
time or for the period indicated, as applicable.

•          No Material Adverse Effect or Default. No event or circumstance has
occurred since September 30, 2008 which could reasonably be expected to have a
Material Adverse Effect, and, to its best knowledge, no Default has occurred and
is continuing.

•          No Material Misstatements. No information, exhibit, statement or
report furnished to the Lender by it or at its direction in connection with this
Agreement or any other Loan Document contains any material misstatement of fact
or omits to state a material fact or any fact necessary to make the statements
contained therein not misleading as of the date made or deemed made.

•          Liabilities, Litigation and Restrictions. Other than as reflected in
the Financial Statements provided to the Lender in satisfaction of the condition
set forth in Section 3.1(i) or listed on Schedule 4.9 under the heading
“Liabilities”, it has no liabilities, direct or contingent, which may materially
and adversely affect its business or operations or its ownership of any
Collateral. Except as set forth under the heading “Litigation” on Schedule 4.9,
no litigation or other action of any nature affecting it is pending before any
Governmental Authority or, to the best of its knowledge, threatened against or
affecting it or any of its Subsidiaries which could, if adversely determined,
reasonably be expected to have a Material Adverse Effect. No unusual or unduly
burdensome restriction, restraint or hazard exists by contract, Requirement of
Law or otherwise relative to its business or operations or its ownership and
operation of any Collateral other than such as relate generally to Persons
engaged in business activities similar to those conducted by it or as could not
reasonably be expected to have a Material Adverse Effect.

 



 

 

-31-

 

 



 

--------------------------------------------------------------------------------

•          Authorizations; Consents. Except as expressly contemplated by this
Agreement, no authorization, consent, approval, exemption, franchise, permit or
license of, or filing with, any Governmental Authority or any other Person is
required to authorize, or is otherwise required in connection with, the valid
execution and delivery by it of the Loan Documents to which it is a party or any
instrument contemplated hereby, the repayment of the Note and interest and fees
provided in the Note and this Agreement or the performance of the Obligations.

•          Compliance with Laws. It and its Properties, including any Mortgaged
Properties and Oil and Gas Properties owned by it, are in compliance with all
applicable Requirements of Law, except to the extent any such failure to comply
could not reasonably be expected to have a Material Adverse Effect.

•          ERISA. It does not maintain, nor has it maintained, any Plan. It does
not currently contribute to or have any obligation to contribute to or otherwise
have any liability with respect to any Plan.

 

 

•

Environmental Laws. Except as described on Schedule 4.13:

•          no Property owned by it, or, to its knowledge, Property of others
adjacent to Property owned by it, is currently on or has, to its knowledge, ever
been on any federal or state list of Superfund Sites;

•          no Hazardous Substances have been generated, transported and/or
disposed of by it at a site which was, at the time of such generation,
transportation and/or disposal, or has since become, a Superfund Site;

•          except in accordance with applicable Requirements of Law or the terms
of a valid permit, license, certificate or approval of the relevant Governmental
Authority, no Release of Hazardous Substances by it or from, affecting or
related to any Property owned by it has occurred which could reasonably be
expected to have a Material Adverse Effect; and

•          no Environmental Complaint has been received by it that has not been
resolved in full.

•          Compliance with Federal Reserve Regulations. No transaction
contemplated by the Loan Documents is in violation of, and it has not taken any
action that would result in any transaction contemplated by the Loan Documents
being in violation of, in any material respect, any regulations promulgated by
the Board of Governors of the Federal Reserve System, including Regulations T, U
or X.

•          Investment Company Act. It is not, nor is it directly or indirectly
controlled by or acting on behalf of any Person which is an “investment company”
or an “affiliated person” subject to regulation as an “investment company”
within the meaning of the Investment Company Act of 1940.

•          Proper Filing of Tax Returns; Payment of Taxes Due. It has filed its
United States income tax returns and all other tax returns which are required to
be filed and has paid all

 



 

 

-32-

 

 



 

--------------------------------------------------------------------------------

taxes shown as due from it thereon, except such as are being contested in good
faith and as to which adequate provisions and disclosures have been made. The
respective charges and reserves on its books with respect to taxes and other
governmental charges are adequate.

•          Refunds. Except as described on Schedule 4.17, no orders of,
proceedings pending before, or other requirements of any Governmental Authority
exist which could result in it being required to refund any portion of the
proceeds received or to be received by it from the sale of hydrocarbons
constituting part of the Mortgaged Property or other Oil and Gas Properties
owned by it.

•          Gas Contracts. Except as described on Schedule 4.18, (a) it is not
obligated in any material respect by virtue of any prepayment made under any
contract containing a “take-or-pay” or “prepayment” provision or under any
similar agreement to deliver hydrocarbons produced from or allocated to any of
the Mortgaged Property or other Oil and Gas Properties owned by it at some
future date without receiving full payment therefor within 90 days of delivery,
and (b) it has not produced gas, in any material amount, subject to, and neither
it nor any of the Mortgaged Properties or other Oil and Gas Properties owned by
it is subject to, balancing rights of third parties or subject to balancing
duties under Requirements of Law, except as to such matters for which it has
established monetary reserves adequate in amount to satisfy such obligations and
has segregated such reserves from other accounts.

•          Intellectual Property. It owns or is licensed to use all Intellectual
Property necessary to conduct its business as currently conducted, except where
the failure to own or license such property could not reasonably be expected to
have a Material Adverse Effect. No claim is pending, or to its knowledge has
been asserted, by any Person with respect to the use of any such Intellectual
Property or challenging or questioning the validity or effectiveness of any such
Intellectual Property; and it knows of no valid basis for any such claim. The
use of such Intellectual Property by it does not infringe on the rights of any
Person, except for such claims and infringements as do not, in the aggregate,
give rise to any material liability on its part.

•          Casualties or Taking of Property. Except as disclosed on Schedule
4.20, since the later of (a) September 30, 2008, or (b) the date of the most
recent Financial Statements furnished to the Lender pursuant to either Section
5.2 or Section 5.3, neither its business nor any of its Property has been
affected as a result of any fire, explosion, earthquake, flood, drought,
windstorm, accident, strike or other labor disturbance, embargo, requisition or
taking of Property, or cancellation of contracts, permits or concessions by any
Governmental Authority, riot, activities of armed forces or acts of God, except
as could not reasonably be expected to have a Material Adverse Effect.

•          Principal Location. Its principal place of business and chief
executive office is located at its address set forth in Section 8.3 or at such
other location as it may have, by proper written notice hereunder, advised the
Lender.

•          Subsidiaries. It has no Subsidiaries other than as disclosed to the
Lender in writing.

 



 

 

-33-

 

 



 

--------------------------------------------------------------------------------

•          Compliance with Anti-Terrorism Laws. (a) Neither it nor any of its
Affiliates is in violation in any material respect of any applicable
Anti-Terrorism Law or knowingly engages in or conspires to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any applicable
Anti-Terrorism Law.

•          Neither it nor any of its Affiliates is any of the following (each a
“Blocked Person”):

 

•

a Person that is listed in the annex, to, or is otherwise subject to the
provisions of, Executive Order No. 13224;

 

•

a Person owned or controlled by, or acting for or on behalf of, any Person that
is listed in the annex to, or is otherwise subject to the provisions of,
Executive Order No. 13224;

 

•

a Person with which any bank or other financial institution is prohibited from
dealing or otherwise engaging in any transaction by any Anti-Terrorism Law;

 

•

a Person that commits, threatens or conspires to commit or supports “terrorism”
as defined in Executive Order No. 13224;

 

•

a Person that is named as a “specially designated national” on the most current
list published by OFAC at its official website or any replacement website or
other replacement official publication of such list; or

 

•

an Affiliate of a Person or entity listed above.

•          Neither it nor any of its Affiliates (i) conducts any business or
engages in making or receiving any contribution of funds, goods or services to
or for the benefit of any Blocked Person or (ii) deals in, or otherwise engages
in any transaction relating to, any property or interests in property blocked
pursuant to Executive Order No. 13224.

•          Neither it nor any of its Affiliates is in violation in any material
respect of any rules or regulations promulgated by OFAC or of any economic or
trade sanctions administered and enforced by OFAC or engages in or conspires to
engage in any transaction that evades or avoids, or has the purpose of evading
or avoiding, or attempts to violate, any of the prohibitions set forth in any
rules or regulations promulgated by OFAC.

•          Identification Numbers. Its federal taxpayer identification number
and organizational number with the Secretary of State of the state of its
organization or formation are as set out on Schedule 4.24.

•          Solvency. Immediately after the Closing and immediately following the
making of each Loan made on the Closing Date and following the making of any
Loan made after the

 



 

 

-34-

 

 



 

--------------------------------------------------------------------------------

Closing Date, after giving effect to the application of the proceeds of each
such Loan, (a) the fair value of its assets, at a fair valuation, will exceed
its debts and liabilities, subordinated, contingent or otherwise, at a fair
valuation; (b) the present fair saleable value of its assets, at a fair
valuation, will be greater than the amount that will be required to pay the
probable liability of its debts and other liabilities, subordinated, contingent
or otherwise, as such debts and other liabilities become absolute and matured
considering all financing alternatives and potential asset sales reasonably
available to it; (c) it will be able to pay its debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; and (d) it will not have unreasonably small capital with
which to conduct the business in which it is engaged as such business is now
conducted and are proposed to be conducted following the Closing Date.

•

 

AFFIRMATIVE COVENANTS

So long as any Obligation remains outstanding or unpaid or any Commitment
exists, each of the Borrower and the Guarantors shall (provided, however, that
Section 5.14 shall apply only to the Borrower):

•          Maintenance and Access to Records. Keep adequate records, in
accordance with GAAP, of all its transactions so that at any time, and from time
to time, its true and complete financial condition (subject to normal year-end
audit adjustments) may be readily determined, and promptly following the request
of the Lender, make such records available for inspection by the Lender and, at
the expense of the Borrower allow Lender to make and take away copies thereof.

•          Quarterly Financial Statements and Compliance Certificates. Deliver
to the Lender, on or before the 60th day after the close of each of the first
three quarterly periods of each fiscal year of the Borrower, commencing with
that ending March 31, 2009, (a) a copy of the Financial Statements as at the
close of such quarterly period and from the beginning of such fiscal year to the
end of such period, such Financial Statements to be certified by a Responsible
Officer of the Borrower as having been prepared in accordance with GAAP
consistently applied and as a fair presentation of the financial condition, as
of the date and for the period indicated therein, of the Borrower, on a
consolidated basis with its consolidated Subsidiaries, subject to changes
resulting from normal year end audit adjustments, and (b) a Compliance
Certificate prepared as of the close of such quarterly period.

•          Annual Financial Statements and Compliance Certificate. Deliver to
the Lender, on or before the 120th day after the close of each fiscal year of
the Borrower, commencing with that ending on December 31, 2008, (a) a copy of
the annual audited Financial Statements, such Financial Statements to be
certified by a Responsible Officer of the Borrower as having been prepared in
accordance with GAAP consistently applied and as a fair presentation of the
financial condition, as of the date and for the period indicated therein, of the
Borrower on a consolidated basis with its consolidated Subsidiaries, with such
audited Financial Statements accompanied by an unqualified opinion from a
nationally recognized or regionally-recognized firm of independent certified
public accountants or other independent certified public

 



 

 

-35-

 

 



 

--------------------------------------------------------------------------------

accountants acceptable to the Lender, and (b) only as to fiscal years subsequent
to the fiscal year ending on December 31, 2008, a Compliance Certificate
prepared as of the close of the relevant fiscal year.

•          Oil and Gas Reserve Reports and Production Reports. (a) Deliver to
the Lender, no later than each March 31 during the term of this Agreement, an
engineering report in form satisfactory to the Lender, prepared as of the
preceding January 1 and certified by a nationally or regionally-recognized firm
of independent consulting petroleum engineers or other firm of independent
consulting petroleum engineers acceptable to the Lender as fairly and accurately
setting forth (i) the proved and producing, non-producing, shut-in, behind-pipe
and undeveloped oil and gas reserves (separately classified as such)
attributable to the Mortgaged Properties and other Oil and Gas Properties of the
Borrower and its Subsidiaries as of the most recent practicable date, (ii) the
aggregate present value of the future net income with respect to proved and
producing reserves attributable to the Mortgaged Properties and other Oil and
Gas Properties of the Borrower and its Subsidiaries, discounted at a stated per
annum discount rate, (iii) projections of the annual rate of production, gross
income and net income with respect to such proved and producing reserves, (iv)
information with respect to the “take-or-pay,” “prepayment” and gas-balancing
liabilities of the Borrower and its Subsidiaries with respect to such reserves,
and (v) general economic assumptions.

•          Deliver to the Lender, no later than each September 30 during the
term of this Agreement, an engineering report, in substantially the format of
and providing the information provided in the engineering reports provided
pursuant to Section 5.4(a), prepared as of the preceding July 1 and certified,
at the election of the Borrower, by either the chief operating officer or senior
reserve engineer of the Borrower or a nationally or regionally-recognized firm
of independent consulting petroleum engineers acceptable to the Lender or other
firm of independent consulting petroleum engineers acceptable to the Lender as
fairly and accurately setting forth the information provided therein.

•          Deliver to the Lender, no later than the 45th day following the end
of each calendar quarter, a report, in form satisfactory to the Lender, setting
forth information as to quantities of production from the Mortgaged Properties,
volumes of production sold, volumes of production committed to Commodity Hedge
Agreements, pricing, purchasers of production, gross revenues, lease operating
expenses, and such other information as the Lender may reasonably request with
respect to the relevant quarterly period.

•          Title Opinions; Title Defects; Mortgaged Properties. (a) Promptly
upon the request of the Lender, (a) furnish to the Lender title opinions, in
form and substance and by counsel satisfactory to the Lender, or other
confirmation of title reasonably acceptable to the Lender, covering Oil and Gas
Properties of the Borrower and its Subsidiaries the discounted present value of
the proved reserves attributable to which, in the aggregate, equals no less than
ninety percent (90%) of the aggregate discounted present value of the proved
reserves attributable to the combined Oil and Gas Properties of the Borrower and
its Domestic Subsidiaries.

•          Promptly, but in any event within 30 days after notice by the Lender
ofany defect having a Material Adverse Effect, clear such title defect.

 



 

 

-36-

 

 



 

--------------------------------------------------------------------------------

•          Promptly upon request of the Lender, execute and deliver to the
Lender additional Security Documents as necessary to maintain, as Mortgaged
Properties, Oil and Gas Properties of the Borrower and its Domestic Subsidiaries
constituting no less than ninety percent (90%) of the aggregate discounted
present value of the proved reserves attributable to the combined Oil and Gas
Properties of the Borrower and its Domestic Subsidiaries.

•          Notices of Certain Events. Deliver to the Lender, promptly, but in no
event later than the fifth Business Day after having knowledge of the occurrence
of any of the following events or circumstances, a written statement with
respect thereto, signed by a Responsible Officer of the relevant Business Entity
or its general partner and setting forth the relevant event or circumstance and
the steps being taken by the relevant Business Entity with respect to such event
or circumstance:

 

•

any Default or Event of Default;

•          any default by it under any contractual obligation or any litigation,
investigation or proceeding between it and any Governmental Authority which, in
either case, if not cured or if adversely determined, as the case may be, could
reasonably be expected to have a Material Adverse Effect;

•          any litigation or proceeding involving it as a defendant or in which
any of its Property is subject to a claim and in which the amount involved is
$200,000 or more and which is not covered by insurance or in which injunctive or
similar relief is sought;

•          the receipt by it of any Environmental Complaint, which if adversely
determined could reasonably be expected to have a Material Adverse Effect;

•          any actual, proposed, or threatened testing or other investigation by
any Governmental Authority or other Person concerning the environmental
condition of, or relating to, any of its Property following any allegation of a
material violation of any Requirement of Law;

•          any Release of Hazardous Substances by it or from, affecting, or
related to any of its Property or Property of others adjacent to any of its
Property which could reasonably be expected to have a Material Adverse Effect,
except in accordance with applicable Requirements of Law or the terms of a valid
permit, license, certificate, or approval of the relevant Governmental
Authority, or the violation of any Environmental Law in any material respect, or
the revocation, suspension, or forfeiture of or failure to renew, any permit,
license, registration, approval, or authorization which could reasonably be
expected to have a Material Adverse Effect;

 

•

any change in its senior management;

•          any material change in its accounting or financial reporting
practices; and

•          any other event or condition which could reasonably be expected to
have a Material Adverse Effect.

 



 

 

-37-

 

 



 

--------------------------------------------------------------------------------

•          Letters in Lieu of Transfer Orders or Division Orders. Promptly upon
request by the Lender at any time and from time to time, and without limitation
on the rights of the Lender pursuant to the provisions of Section 2.18 and
Section 2.19, execute such letters in lieu of transfer or division orders, in
addition to the letters delivered to the Lender in satisfaction of the condition
set forth in Section 3.1(f), as are necessary or appropriate to transfer and
deliver to the Lender proceeds from or attributable to any Mortgaged Property.

•          Commodity Hedging. Comply in all material respects with any Commodity
Hedge Agreements entered into by the Borrower or any Domestic Subsidiary of the
Borrower subsequent to the Closing Date and not in violation of the provisions
of Section 6.1.

•          Joinder of New Domestic Subsidiaries. Execute and deliver Security
Documents covering all of its equity ownership in each Domestic Subsidiary of
the Borrower formed or acquired after the Closing Date or sixty five percent
(65%) of the equity ownership in any Subsidiary of the Borrower formed or
acquired after the Closing Date which is not a Domestic Subsidiary of the
Borrower and take all other action requested by the Lender to perfect the Lien
of all such Security Documents and cause each Domestic Subsidiary of the
Borrower or any of the Guarantors formed or acquired after the Closing Date,
other than, until the Indebtedness of Aspen referred to in clause (g) of the
proviso appearing in Section 6.1 has been paid in full and any loan or credit
agreement governing such Indebtedness has terminated, Aspen, if it becomes a
Domestic Subsidiary of the Borrower, to execute and deliver Joinder Agreements
and Guaranties, as requested by the Lender, and take all such other action
reasonably requested by the Lender in connection with such Guaranties and
Joinder Agreements.

•          Additional Information. Furnish to the Lender, promptly upon the
request of the Lender, such additional financial or other information concerning
its assets, liabilities, operations and transactions as the Lender may from time
to time reasonably request; and notify the Lender not less than ten Business
Days prior to the occurrence of any condition or event that may change the
proper location for the filing of any financing statement or other public notice
or recording for the purpose of perfecting a Lien in any Collateral, including
any change in its name or jurisdiction of organization; and upon the request of
the Lender, execute such additional Security Documents as may be necessary or
appropriate in connection therewith.

•          Compliance with Laws. Except to the extent the failure to comply or
cause compliance could not reasonably be expected to have a Material Adverse
Effect, comply in all material respects with all applicable Requirements of Law,
including (a) ERISA, (b) Environmental Laws and (c) all permits, licenses,
registrations, approvals, and authorizations (i) related to any natural or
environmental resource or media located on, above, within, related to or
affected by any of its Property, (ii) required for the performance of its
operations, or (iii) applicable to the use, generation, handling, storage,
treatment, transport or disposal of any Hazardous Substances; and use its best
efforts to cause all of its employees, crew members, agents, contractors,
subcontractors and future lessees (pursuant to appropriate lease provisions),
while such Persons are acting within the scope of their relationship with it, to
comply with all such Requirements of Law as may be necessary or appropriate to
enable it to so comply.

•          Payment of Assessments and Charges. Pay all taxes, assessments,
governmental charges, rent and other Indebtedness which, if unpaid, might become
a Lien against any of its

 



 

 

-38-

 

 



 

--------------------------------------------------------------------------------

Property, except any of the foregoing that are being contested in good faith and
as to which an adequate reserve in accordance with GAAP has been established or
unless failure to pay would not have a Material Adverse Effect.

•          Maintenance of Existence or Qualification and Good Standing. Maintain
its separate corporate, limited partnership or limited liability company
existence and identity, as the case may be, and, if applicable, good standing
and qualification in its jurisdiction of organization and in all jurisdictions
wherein the Property now owned or hereafter acquired or business now or
hereafter conducted by it necessitates same, except where the failure to so
qualify would not reasonably be expected to have a Material Adverse Effect.

•          Payment of Note; Performance of Obligations. Pay the Note according
to the reading, tenor and effect thereof, as modified hereby, and do and perform
every act and discharge all of the other Obligations in all material respects.

•          Further Assurances. Promptly cure any defects in the execution and
delivery of any of the Loan Documents to which it is a party and all agreements
contemplated thereby, and execute, acknowledge and deliver to the Lender such
other assurances and instruments as shall, in the reasonable opinion of the
Lender, be necessary to fulfill the terms of the Loan Documents to which it is a
party.

•          Initial Expenses of Lender. Upon request by the Lender, promptly
reimburse the Lender for, or pay directly to such special counsel, all
reasonable fees and expenses of Jackson Walker L.L.P., special counsel to the
Lender, in connection with the preparation of this Agreement and all
documentation contemplated hereby, the satisfaction of the conditions precedent
set forth herein, the filing and recordation of Security Documents and the
consummation of the transactions contemplated in this Agreement.

•          Subsequent Expenses of Lender. Upon request by the Lender, promptly
reimburse the Lender (to the fullest extent permitted by law) for all amounts
reasonably expended, advanced or incurred by or on behalf of the Lender to
evaluate the Mortgaged Properties or to satisfy any of the Borrower’s or any
Guarantor’s obligations under any of the Loan Documents; to collect the
Obligations; to ratify, amend, restate or prepare additional Loan Documents, as
the case may be; for the filing and recordation of Security Documents; to
enforce the rights of the Lender under any of the Loan Documents; and to protect
the relevant Person’s Properties or business, including the Collateral, which
amounts shall be deemed compensatory in nature and liquidated as to amount upon
notice to the relevant Person by the Lender and which amounts shall include (a)
all court costs, (b) reasonable attorneys’ fees, (c) reasonable fees and
expenses of auditors, accountants and independent petroleum engineers incurred
to protect the interests of the Lender and any other Approved Hedge
Counterparties, (d) fees and expenses incurred in connection with the
participation by the Lender as members of the creditors’ committee in any
Insolvency Proceeding, (e) fees and expenses incurred in connection with lifting
the automatic stay prescribed in §362 Title 11 of the United States Code, and
(f) fees and expenses reasonably incurred in connection with any action pursuant
to §1129 Title 11 of the United States Code all incurred by the Lender in
connection with the collection of any sums due under the Loan Documents,
together with interest at the per annum interest rate equal to the Adjusted Base
Rate on each such amount from the date of notification that the same was

 



 

 

-39-

 

 



 

--------------------------------------------------------------------------------

expended, advanced, or incurred by the Lender until the date it is repaid to the
Lender, with the obligations under this Section 5.17 surviving the
non-assumption of this Agreement in any Insolvency Proceeding and being binding
upon it and/or a trustee, receiver, custodian, or liquidator of it appointed in
any such case.

•          Operation of Oil and Gas Properties. Develop, maintain and operate
or, to the extent that the right or obligation to do so rests with another
Person, exercise its best efforts to cause such other Person to develop,
maintain and operate its Oil and Gas Properties in a prudent and workmanlike
manner and in accordance with customary industry standards.

•          Maintenance and Inspection of Properties. Maintain or, to the extent
that the right or obligation to do so rests with another Person, exercise its
best efforts to cause such other Person to maintain all of its material tangible
Properties necessary to operate its business as currently conducted in good
repair and condition, ordinary wear and tear excepted; make or, to the extent
that the right or obligation to do so rests with another Person, exercise its
best efforts to cause such other Person to make all necessary replacements
thereof and operate such Properties in a good and workmanlike manner; and permit
any authorized representative of the Lender, upon prior notice to visit and
inspect, at reasonable times, any of its tangible Property.

•          Maintenance of Insurance. Maintain insurance with respect to its
Properties and businesses against such liabilities, casualties, risks and
contingencies as is customary in the relevant industry and sufficient to prevent
a Material Adverse Effect, all such insurance to be in amounts and from insurers
reasonably acceptable to the Lender, name the Lender as an additional insured
(in the case of liability insurance) and co-loss payee (in the case of physical
damage insurance), and, upon any renewal of any such insurance and at other
times upon request by the Lender, furnish to the Lender evidence, satisfactory
to the Lender, of the maintenance of such insurance. The Lender shall have the
right to collect, and each of the Borrower and the Guarantors hereby assigns to
the Lender, any and all monies that may become payable under any policies of
insurance relating to business interruption or by reason of damage, loss or
destruction of any of the Collateral. In the event of any damage, loss or
destruction for which insurance proceeds relating to (a) business interruption
exceed $100,000 or (b) Collateral exceed fifteen percent (15%) of the book value
of such Collateral, the Lender may, at its option, apply all such sums or any
part thereof received by it toward the payment of the Obligations, whether
matured or unmatured, application to be made first to fees, then to interest and
then to principal, and shall deliver to the Borrower or the relevant Guarantor,
as the case may be, the balance, if any, after such application has been made.
In the event of any other damage, loss or destruction for which insurance
proceeds are received, and provided that no Default or Event of Default has
occurred and is continuing, the Lender shall deliver any such proceeds received
by it to the Borrower or the relevant Guarantor, as the case may be, for use to
repair or replace the damaged, destroyed or lost property. In the event the
Lender receives insurance proceeds not attributable to Collateral or business
interruption, the Lender shall deliver any such proceeds to the Borrower or the
relevant Guarantor, as the case may be.

•          ENVIRONMENTAL INDEMNIFICATION. INDEMNIFY AND HOLD THE LENDER AND ITS
SHAREHOLDERS, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ATTORNEYS-IN-FACT AND
AFFILIATES AND EACH TRUSTEE FOR THE BENEFIT OF THE LENDER UNDER ANY SECURITY
DOCUMENT (EACH OF THE FOREGOING AN "INDEMNITEE") HARMLESS FROM AND

 



 

 

-40-

 

 



 



AGAINST ANY AND ALL CLAIMS, LOSSES, DAMAGES, LIABILITIES, FINES, PENALTIES,
CHARGES, ADMINISTRATIVE AND JUDICIAL PROCEEDINGS AND ORDERS, JUDGMENTS, REMEDIAL
ACTIONS, REQUIREMENTS AND ENFORCEMENT ACTIONS OF ANY KIND, AND ALL COSTS AND
EXPENSES INCURRED IN CONNECTION THEREWITH (INCLUDING REASONABLE ATTORNEYS' FEES
AND EXPENSES), ARISING DIRECTLY OR INDIRECTLY, IN WHOLE OR IN PART, FROM (A) THE
PRESENCE OF ANY HAZARDOUS SUBSTANCES ON, UNDER, OR FROM ANY OF ITS PROPERTY,
WHETHER PRIOR TO OR DURING THE TERM HEREOF, (B) ANY ACTIVITY CARRIED ON OR
UNDERTAKEN ON ANY OF ITS PROPERTY, WHETHER PRIOR TO OR DURING THE TERM HEREOF,
AND WHETHER BY IT OR ANY OF ITS PREDECESSORS IN TITLE, EMPLOYEES, AGENTS,
CONTRACTORS OR SUBCONTRACTORS OR ANY OTHER PERSON AT ANY TIME OCCUPYING OR
PRESENT ON SUCH PROPERTY, IN CONNECTION WITH THE HANDLING, TREATMENT, REMOVAL,
STORAGE, DECONTAMINATION, CLEANUP, TRANSPORTATION, OR DISPOSAL OF ANY HAZARDOUS
SUBSTANCES AT ANY TIME LOCATED OR PRESENT ON OR UNDER SUCH PROPERTY, (C) ANY
RESIDUAL CONTAMINATION ON OR UNDER ANY OF ITS PROPERTY, (D) ANY CONTAMINATION OF
ANY PROPERTY OR NATURAL RESOURCES ARISING IN CONNECTION WITH THE GENERATION,
USE, HANDLING, STORAGE, TRANSPORTATION OR DISPOSAL OF ANY HAZARDOUS SUBSTANCES
BY IT OR ANY OF ITS EMPLOYEES, AGENTS, CONTRACTORS, OR SUBCONTRACTORS WHILE SUCH
PERSONS ARE ACTING WITHIN THE SCOPE OF THEIR RELATIONSHIP WITH IT, IRRESPECTIVE
OF WHETHER ANY OF SUCH ACTIVITIES WERE OR WILL BE UNDERTAKEN IN ACCORDANCE WITH
APPLICABLE REQUIREMENTS OF LAW, OR (E) THE PERFORMANCE AND ENFORCEMENT OF ANY
LOAN DOCUMENT OR ANY OTHER ACT OR OMISSION IN CONNECTION WITH OR RELATED TO ANY
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY, INCLUDING ANY SUCH
CLAIM, LOSS, DAMAGE, LIABILITY, FINE, PENALTY, CHARGE, ADMINISTRATIVE OR
JUDICIAL PROCEEDING, ORDER, JUDGMENT, REMEDIAL ACTION, REQUIREMENT, ENFORCEMENT
ACTION, COST OR EXPENSE, ARISING FROM THE NEGLIGENCE (BUT NOT THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT), WHETHER SOLE OR CONCURRENT, OF ANY
INDEMNITEE; WITH THE FOREGOING INDEMNITY SURVIVING SATISFACTION OF ALL
OBLIGATIONS AND THE TERMINATION OF THIS AGREEMENT, UNLESS ALL SUCH OBLIGATIONS
HAVE BEEN SATISFIED WHOLLY IN CASH AND NOT BY WAY OF REALIZATION AGAINST ANY
COLLATERAL OR THE CONVEYANCE OF ANY PROPERTY IN LIEU THEREOF, PROVIDED, HOWEVER,
THAT SUCH INDEMNITY SHALL NOT EXTEND TO ANY ACT OR OMISSION BY THE LENDER WITH
RESPECT TO ANY PROPERTY SUBSEQUENT TO THE LENDER BECOMING THE OWNER OF SUCH
PROPERTY AND WITH RESPECT TO WHICH PROPERTY SUCH CLAIM, LOSS, DAMAGE, LIABILITY,
FINE, PENALTY, CHARGE, PROCEEDING, ORDER, JUDGMENT, ACTION OR REQUIREMENT ARISES
SUBSEQUENT TO THE ACQUISITION OF TITLE THERETO BY THE LENDER. ALL AMOUNTS DUE
UNDER THIS SECTION 5.21 SHALL BE PAYABLE ON WRITTEN DEMAND THEREFOR.

•          GENERAL INDEMNIFICATION. INDEMNIFY AND HOLD EACH INDEMNITEE HARMLESS
FROM AND AGAINST ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED
EXPENSES, INCLUDING REASONABLE ATTORNEYS' FEES AND EXPENSES (INCLUDING THE
ALLOCATED COST OF INTERNAL COUNSEL), INCURRED BY OR ASSERTED AGAINST ANY
INDEMNITEE ARISING OUT OF, IN ANY WAY CONNECTED WITH, OR AS A RESULT OF (A) THE
EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, THE
PERFORMANCE BY THE PARTIES HERETO AND THERETO OF THEIR RESPECTIVE OBLIGATIONS
HEREUNDER AND THEREUNDER AND CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY, (B) THE USE OF PROCEEDS OF THE LOANS OR LETTERS OF CREDIT,
OR

 



 

 

-41-

 

 



 



(C) ANY CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE
FOREGOING, WHETHER OR NOT ANY INDEMNITEE IS A PARTY THERETO, INCLUDING ANY SUCH
LOSS, CLAIM, DAMAGE, LIABILITY OR EXPENSE ARISING FROM THE NEGLIGENCE (BUT NOT
THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT), WHETHER SOLE OR CONCURRENT, OF ANY
INDEMNITEE; WITH THE FOREGOING INDEMNITY SURVIVING SATISFACTION OF ALL
OBLIGATIONS AND THE TERMINATION OF THIS AGREEMENT. ALL AMOUNTS DUE UNDER THIS
SECTION 5.22 SHALL BE PAYABLE ON WRITTEN DEMAND THEREFOR.

•          Evidence of Compliance with Anti-Terrorism Laws. Deliver to the
Lender any certification or other evidence requested from time to time by the
Lender confirming its compliance with the provisions of Section 6.17.

•          Deposit Accounts. Open and maintain with the Lender its primary
operating accounts.

•

 

NEGATIVE COVENANTS

So long as any Obligation remains outstanding or unpaid or any Commitment
exists, neither the Borrower nor any of the Guarantors will:

•          Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, whether by way of loan or otherwise; provided, however, the
foregoing restriction shall not apply to (a) the Obligations, (b) unsecured
accounts payable, taxes and other assessments, in each case incurred in the
ordinary course of business and which are not unpaid in excess of 90 days beyond
invoice date or are being contested in good faith and as to which such reserve
as is required by GAAP has been made, (c) Indebtedness under Commodity Hedge
Agreements, including reimbursement obligations under letters of credit securing
or supporting such Indebtedness, with any Approved Hedge Counterparty or, so
long as each such Person is acceptable to the Lender, other counterparties,
provided that (i) such agreements shall not be for a term in excess of three
years and shall not, except as to floors, be entered into with respect to more
than eighty percent (80%), of the projected production of proved developed
producing volumes of each commodity category, as reflected in each Reserve
Report provided pursuant to the provisions of Section 5.4 during the term of the
relevant agreement, and (ii) the floor prices in such agreements are not less
than the prices used by the Lender in its most recent Borrowing Base
determination as of the time the relevant agreement is entered into, (d)
Indebtedness under Interest Rate Hedge Agreements with any Approved Hedge
Counterparty or, so long as each such Person is acceptable to the Lender, other
counterparties, provided that such agreements shall not be entered into with
respect to notional principal amounts in excess of eighty percent (80%) of the
Loan Balance, (e) Indebtedness incurred with respect to all or a portion of the
purchase price of Property acquired in the ordinary course of business not
exceeding $100,000 in the aggregate for the Borrower on a consolidated basis
with its Subsidiaries, (f) Indebtedness from time to time owing by any Guarantor
to the Borrower or any other Guarantor with respect to loans or advances not
prohibited by the provisions of Section 6.7, (g) if it becomes a Domestic
Subsidiary of the Borrower, Indebtedness of Aspen in effect at such time in an
amount not exceeding $1,500,000 in the aggregate, provided that such
Indebtedness is paid as and when due and is not

 



 

 

-42-

 

 



 

--------------------------------------------------------------------------------

renewed or extended in any respect and the material terms thereof are not
amended in any material respect, (h) Indebtedness secured by Permitted Liens and
(i) other unsecured Indebtedness not exceeding, in the aggregate at any time,
$250,000 for the Borrower on a consolidated basis with its consolidated
Subsidiaries.

•          Contingent Obligations. Create, incur, assume or suffer to exist any
Contingent Obligation; provided, however, the foregoing restriction shall not
apply to (a) performance guarantees, performance surety or other bonds or
endorsements of items deposited for collection, in each case provided in the
ordinary course of business, (b) trade credit incurred or operating leases
entered into in the ordinary course of business, (c) the Guaranties or (d)
Indebtedness permitted by Section 6.1.

•          Liens. Create, incur, assume or suffer to exist any Lien on any of
its Oil and Gas Properties or any other Property, whether now owned or hereafter
acquired; provided, however, the foregoing restriction shall not apply to
Permitted Liens.

•          Sales of Assets. Sell, transfer or otherwise dispose of, in one or
any series of transactions, any of its Property, whether now owned or hereafter
acquired, or enter into any agreement to do so; provided, however, the foregoing
restriction shall not apply to (a) the sale of hydrocarbons or inventory in the
ordinary course of business, provided, however, that no contract for the sale of
hydrocarbons shall obligate the relevant Person to deliver hydrocarbons produced
from any of its Oil and Gas Properties at some future date without receiving
full payment therefor within 90 days of delivery, or (b) the sale or other
disposition of Property destroyed, lost, worn out, damaged or having only
salvage value or no longer used or useful in the business in which it is used,
(c) the sale, transfer or other disposition of Property from the Borrower to its
Domestic Subsidiaries or from the Subsidiaries of the Borrower to the Borrower,
or (d) if no Default exists or would result therefrom, sales of assets having an
aggregate book value of less than $50,000 in the aggregate in any fiscal year of
the Borrower.

•          Leasebacks. Enter into any agreement to sell or transfer any Property
and thereafter rent or lease as lessee such Property or other Property intended
for the same use or purpose as the Property sold or transferred.

•          Sale or Discount of Receivables. Except to minimize losses on bona
fide debts previously contracted, discount or sell with recourse, or sell for
less than the greater of the face or market value thereof, any of its notes
receivable or accounts receivable.

•          Loans or Advances. Make or agree to make or allow to remain
outstanding any loans or advances to any Person; provided, however, the
foregoing restriction shall not apply to (a) advances or extensions of credit in
the form of accounts receivable incurred in the ordinary course of business and
upon terms common in the industry for such accounts receivable, (b) advances to
employees for the payment of expenses in the ordinary course of business not
exceeding $50,000 in the aggregate for the Borrower on a consolidated basis with
its consolidated Subsidiaries, (c) loans or advances by the Borrower or any
Domestic Subsidiary of the Borrower to a Guarantor, so long as not exceeding, in
the aggregate, $1,000,000 as to loans or advances by the Borrower to the
Guarantors when taken together with the aggregate amount of Investments by the
Borrower in the Guarantors not prohibited by the provisions of Section 6.8

 



 

 

-43-

 

 



 

--------------------------------------------------------------------------------

or (d) other loans or advances so long as not exceeding, in the aggregate
outstanding principal balance at any time, $100,000.

•          Investments. Make or acquire Investments in, or purchase or otherwise
acquire all or substantially all of the assets of, any Person; provided,
however, the foregoing restriction shall not apply to the purchase or
acquisition of (a) Oil and Gas Properties, (b) Investments in the form of (i)
debt securities issued or directly and fully guaranteed or insured by the United
States Government or any agency or instrumentality thereof, with maturities of
no more than one year, (ii) commercial paper of a domestic issuer rated at the
date of acquisition at least P-2 by Moody’s Investors Service, Inc. or A-2 by
Standard & Poor’s Corporation and with maturities of no more than one year from
the date of acquisition, or (iii) repurchase agreements covering debt securities
or commercial paper of the type permitted in this Section 6.8, certificates of
deposit, demand deposits, eurodollar time deposits, overnight bank deposits and
bankers’ acceptances, with maturities of no more than 180 days from the date of
acquisition, issued by or acquired from or through the Lender or any bank or
trust company organized under the laws of the United States of America or any
state thereof and having capital surplus and undivided profits aggregating at
least $100,000,000, (c) other short-term Investments similar in nature and
degree of risk to those described in clause (b) of this Section 6.8, (d)
Investments in money-market funds sponsored or administered by Persons
acceptable to the Lender and which funds invest in short-term Investments
similar in nature and degree of risk to those described in clause (b) of this
Section 6.8, (e) evidences of loans or advances not prohibited by the provisions
of Section 6.7, (f) Investments by the Borrower or any Domestic Subsidiary of
the Borrower in a Guarantor, so long as not exceeding, in the aggregate,
$1,000,000 as to Investments by the Borrower in the Guarantors when taken
together with the aggregate outstanding principal balance of loans and advances
by the Borrower to the Guarantors not prohibited by the provisions of Section
6.7, (g) the ownership by the Borrower of 353,125 shares of the common stock of
Aspen representing four and eight hundred sixty seven one-thousandths percent
(4.867%) of the outstanding shares of Aspen on a fully diluted basis or (h) the
Borrower’s acquisition of capital stock of Aspen as further described in Section
6.10.

•          Dividends, Distributions and Certain Payments. Declare, pay or make,
whether in cash or Property of the Borrower, any dividend or distribution on, or
purchase, redeem or otherwise acquire for value, any of its equity interests;
provided, however, the foregoing restriction shall not apply to (a) dividends or
distributions permitted by written consent of the Lender, (b) dividends paid in
capital stock of the Borrower, (c) dividends and distributions by any Subsidiary
of the Borrower to the Borrower or any Guarantor and (d) transactions permitted
by Section 6.10.

•          Issuance of Equity; Changes in Corporate Structure. Issue or agree to
issue any additional equity interests; enter into any transaction of
consolidation, merger or amalgamation; or liquidate, wind up or dissolve (or
suffer any liquidation or dissolution); provided, however, that the foregoing
shall not restrict (a) the issuance of shares of the common stock of the
Borrower constituting, after giving effect to such issuance, up to fifteen
percent (15%) of the aggregate outstanding shares of the Borrower as
consideration for the acquisition by the Borrower of forty five percent (45%) or
more of the common stock of Aspen on a fully diluted basis, (b) transactions of
merger, consolidation or amalgamation among any of the Domestic Subsidiaries of
the Borrower or, if the Borrower is the surviving entity, between the Borrower

 



 

 

-44-

 

 



 

--------------------------------------------------------------------------------

and any Domestic Subsidiary of the Borrower or (c) any liquidation, winding up
or dissolution of a Domestic Subsidiary of the Borrower.

•          Transactions with Affiliates. Directly or indirectly, enter into any
transaction (including the sale, lease or exchange of Property or the rendering
of service) with any of its Affiliates (other than transactions entered into in
the normal course of business between the Borrower or a Domestic Subsidiary of
the Borrower with another Domestic Subsidiary of the Borrower not otherwise
prohibited hereunder), other than upon fair and reasonable terms no less
favorable than could be obtained in an arm’s length transaction with a Person
which was not an Affiliate.

•          Lines of Business. Change its principal line of business from that in
which it is engaged as of the date hereof.

•          Plan Obligation. Assume or otherwise become subject to an obligation
to contribute to or maintain any Plan or acquire any Person which has at any
time had an obligation to contribute to or maintain any Plan.

•          Current Ratio. Permit, as of the close of any quarterly period of any
fiscal year of the Borrower, commencing with the quarterly period ending March
31, 2009, the ratio of Current Assets to Current Liabilities to be less than
1.00 to 1.00.

•          Tangible Net Worth. Permit, as of the close of any quarterly period
of any fiscal year of the Borrower, commencing with the quarterly period ending
March 31, 2009, Tangible Net Worth to be equal to or less than seventy five
percent (75%) of Tangible Net Worth as of the Closing Date plus seventy five
percent (75%) of Net Income of the Borrower, on a consolidated basis with its
consolidated Subsidiaries, for each quarterly period of each fiscal year of the
Borrower ending after the Closing Date (but never less than zero).

•          Interest Coverage Ratio. Permit, as of the close of any quarterly
period of any fiscal year of the Borrower, commencing with the quarterly period
ending March 31, 2009, the ratio of (a) EBITDA for the twelve-month period then
ended to (b) Interest Expense for the twelve-month period then ended to be less
than 3.00 to 1.00.

•          Anti-Terrorism Laws. Conduct any business or engage in any
transaction or dealing with any Blocked Person, including the making or
receiving of any contribution of funds, goods or services to or for the benefit
of any Blocked Person; deal in, or otherwise engage in any transaction relating
to, any Property or interests in Property blocked pursuant to Executive Order
No. 13224; or engage in or conspire to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, (i)
any of the prohibitions set forth in Executive Order No. 13224 or the USA
Patriot Act, or (ii) any prohibitions set forth in the rules or regulations
issued by OFAC or any sanctions against targeted foreign countries, terrorism
sponsoring organizations, and international narcotics traffickers based on
United States foreign policy.

 



 

 

-45-

 

 



 

--------------------------------------------------------------------------------

•

 

EVENTS OF DEFAULT

•          Enumeration of Events of Default. Any of the following events shall
constitute an Event of Default:

•          default shall be made in the payment when due of (i) any installment
of principal or interest under this Agreement or the Note, (ii) in the payment
when due of any fee or other sum payable under any Loan Document, or (iii) any
Indebtedness of the Borrower under any Commodity Hedge Agreement or Interest
Rate Hedge Agreement permitted or required under applicable provisions of this
Agreement;

•          default shall be made by the Borrower or any of the Guarantors in the
due observance or performance of any of its obligations, covenants or agreements
under (i) the Note, (ii) Section 4.6, Section 5.14 or Article VI or (iii) any
material provision of any Loan Documents, other than this Agreement, and such
default shall continue beyond any applicable grace or cure period or default
shall be made by the Borrower or any of the Guarantors in the due observance or
performance of any of its obligations, covenants or agreements under any other
provision of any Loan Document and such default shall continue for 30 days after
the earlier of notice thereof by the Lender or knowledge thereof by the Borrower
or the relevant Guarantor, as the case may be;

•          any representation or warranty made by or on behalf of the Borrower
or any of the Guarantors in any of the Loan Documents proves to have been untrue
in any material respect or any representation, statement (including Financial
Statements), certificate or data furnished or made to the Lender in connection
herewith proves to have been untrue in any material respect as of the date the
facts therein set forth were stated or certified;

•          default shall be made by the Borrower or any of the Guarantors (as
principal or guarantor or other surety) in the payment or performance of any
bond, debenture, note or other Indebtedness in excess of $250,000 in the
aggregate or under any credit agreement, loan agreement, indenture, promissory
note or similar agreement or instrument executed in connection with any of the
foregoing, and such default shall remain unremedied for in excess of the period
of grace, if any, with respect thereto or there shall occur any event or
condition in respect of any such Indebtedness which would allow the holders
thereof to require such Indebtedness to be repaid, repurchased or redeemed;

•          the Borrower or any of the Guarantors shall be unable to satisfy any
condition or cure any circumstance specified in Article III, the satisfaction or
curing of which is precedent to the right of the Borrower to obtain a Loan or
the issuance, renewal or extension of a Letter of Credit, and such inability
shall continue for a period in excess of 60 days;

•          the levy against any significant portion of the Property of the
Borrower or any of the Guarantors of any execution, garnishment, attachment,
sequestration or other writ or similar proceeding in an amount in excess of
$250,000 which is not permanently dismissed or discharged within 60 days after
the levy;

 



 

 

-46-

 

 



 

--------------------------------------------------------------------------------

•          the Borrower or any of the Guarantors shall (i) apply for or consent
to the appointment of a receiver, trustee, or liquidator of it or all or a
substantial part of its assets, (ii) file a voluntary petition commencing an
Insolvency Proceeding, (iii) make a general assignment for the benefit of
creditors of all or substantially all of its assets, (iv) be unable, or admit in
writing its inability, to pay its debts generally as they become due, or (v)
file an answer admitting the material allegations of a petition filed against it
in any Insolvency Proceeding;

•          an order, judgment or decree shall be entered against the Borrower or
any of the Guarantors by any court of competent jurisdiction or by any other
duly authorized authority, on the petition of a creditor or otherwise, granting
relief in any Insolvency Proceeding or approving a petition seeking
reorganization or an arrangement of its debts or appointing a receiver, trustee,
conservator, custodian, or liquidator of it or all or any substantial part of
its assets, and such order, judgment, or decree shall not be dismissed or stayed
within 60 days;

•          a final and non-appealable order, judgment, or decree shall be
entered against the Borrower or any of the Guarantors for money damages and/or
Indebtedness due in an amount in excess of $250,000, and such order, judgment,
or decree shall not be dismissed or stayed within 60 days or is not fully
covered by insurance (excluding any deductible);

•          any charges are filed or any other action or proceeding is instituted
by any Governmental Authority against the Borrower or any of the Guarantors
under the Racketeering Influence and Corrupt Organizations Statute (18 U.S.C.
§1961 et seq.), the result of which could be the forfeiture or transfer of any
material Property of the Borrower or any of the Guarantors subject to a Lien in
favor of the Lender without (i) satisfaction or provision for satisfaction of
such Lien, or (ii) such forfeiture or transfer of such Property being expressly
made subject to such Lien;

•          the Borrower or any of the Guarantors shall have (i) concealed,
removed or diverted, or permitted to be concealed, removed or diverted, any part
of its Property, with intent to hinder, delay or defraud its creditors or any of
them, (ii) made or suffered a transfer of any of its Property which is
fraudulent under any bankruptcy, fraudulent conveyance, or similar law with
intent to hinder, delay or defraud its creditors, (iii) made any transfer of its
Property to or for the benefit of a creditor at a time when other creditors
similarly situated have not been paid with intent to hinder, delay or defraud
its creditors, or (iv) shall have suffered or permitted, while insolvent, any
creditor to obtain a Lien upon any of its Property through legal proceedings or
distraint which is not vacated within 60 days from the date thereof;

•          any Security Document shall for any reason not, or cease to, create
valid and perfected first priority Liens (subject only to Permitted Liens)
against the Collateral purportedly covered thereby, except to the extent
permitted by this Agreement or resulting from the negligence of the Lender;

•          the Borrower or one of the Guarantors shall cease to be the sole
shareholder or member or the sole general partner of any Guarantor;

•          any Loan Document, at any time after its execution and delivery and
for any reason other than as expressly permitted hereunder or thereunder or
satisfaction in full of all

 



 

 

-47-

 

 



 

--------------------------------------------------------------------------------

Obligations and termination of the Commitments and this Agreement, ceases to be
in full force and effect;

•          the Borrower or any Guarantor purports to revoke, terminate or
rescind any Loan Document or any provision of any Loan Document.

•          Stephen M. Hosmer shall cease to be involved actively as an officer
of the Borrower; or

•          the occurrence of a Material Adverse Effect which is not remedied
within 30 days following written notice thereof from the Lender or knowledge
thereof by the Borrower.

•          Remedies. (a) Upon the occurrence of an Event of Default specified in
Section 7.1(f) or Section 7.1(g), immediately and without notice, (i) all
Obligations under the Loan Documents shall automatically become immediately due
and payable, without presentment, demand, protest, notice of protest, default,
or dishonor, notice of intent to accelerate maturity, notice of acceleration of
maturity, or other notice of any kind, except as may be provided to the contrary
elsewhere herein, all of which are hereby expressly waived by the Borrower and
the Guarantors and (ii) the Commitment shall immediately cease and terminate
unless and until reinstated by the Lender in writing.

•          Upon the occurrence of any Event of Default other than those
specified in Section 7.1(f) or Section 7.1(g), (i) the Lender may, by notice in
writing to the Borrower, declare all Obligations under the Loan Documents
immediately due and payable, without presentment, demand, protest, notice of
protest, default, or dishonor, notice of intent to accelerate maturity, notice
of acceleration of maturity, or other notice of any kind, except as may be
provided to the contrary elsewhere herein, all of which are hereby expressly
waived by the Borrower and the Guarantors and (ii) the Lender may declare the
Commitment terminated, whereupon the Commitment shall immediately cease and
terminate unless and until reinstated by the Lender in writing.

•          Upon the occurrence of any Event of Default, the Lender may, in
addition to the foregoing in this Section 7.2, exercise any or all of the rights
and remedies provided by law or pursuant to the Loan Documents.

•          Should the Obligations under the Loan Documents become immediately
due and payable in accordance with any of the preceding subsections of this
Section 7.2, the obligation of the Borrower with respect to the L/C Exposure
shall be to provide cash as Collateral therefor, to be held and administered by
the Lender as provided in Section 2.10 with respect to mandatory prepayments
and, failing receipt by the Lender of immediate payment in full of the Loan
Balance, any additional Obligations then due and payable, and all accrued and
unpaid interest and fees and such cash to serve as Collateral for the L/C
Exposure, the Lender shall be entitled to proceed against the Collateral, and
proceeds from any realization against any such Collateral, other than cash, in
excess of the sum of the costs of such realization, the Loan Balance, any
additional Obligations then due and payable, and accrued and unpaid interest and
fees shall constitute cash Collateral for the remaining L/C Exposure, if any, to
be held and administered by the Lender as provided in Section 2.10.

 



 

 

-48-

 

 



 

--------------------------------------------------------------------------------

•          Proceeds from realization against the Collateral and any other funds
received by the Lender from the Borrower or any of the Guarantors when an Event
of Default has occurred shall be applied (i) first, to fees and expenses due
pursuant to the terms of this Agreement, any other Loan Document or any
Commodity Hedge Agreement or Interest Rate Hedge Agreement with an Approved
Hedge Counterparty, (ii) second, to accrued interest on the Obligations under
the Loan Documents or any Commodity Hedge Agreement or Interest Rate Hedge
Agreement with an Approved Hedge Counterparty, (iii) third, to the Loan Balance,
in any manner elected by the Lender, and any other Obligations then due and
payable, pro rata in accordance with the ratio of the Loan Balance or such other
Obligations, as the case may be, to the sum of the Loan Balance and such other
Obligations and (iv) as provided in subsection (d) immediately above, if
applicable.

•          Notice of Default. The Lender shall promptly notify the Borrower of
any Default or Event of Default of which the Lender has knowledge.

•

 

MISCELLANEOUS

•          Assignments; Participations. (a) Neither the Borrower nor any of the
Guarantors may assign any of its rights or delegate any of its obligations under
any Loan Document without the prior consent of the Lender.

•          With the consent of the Lender and, except when a Default or an Event
of Default shall have occurred, the Borrower (which shall not be unreasonably
withheld or delayed in either case), the Lender may assign to one or more
assignees all or a portion of its rights and obligations under this Agreement;
provided, however, (i) such consent shall not be required with respect to an
assignment from the Lender to one or more Affiliates of the Lender and (ii) such
consent shall not be required with respect to an assignment from the Lender to
one or more Approved Funds or Affiliates of Approved Funds. Upon the
effectiveness of any assignment pursuant to this Section 8.1(b), the assignee
will become a “Lender,” if not already a “Lender,” for all purposes of the Loan
Documents, and the assignor shall be relieved of its obligations hereunder to
the extent of such assignment. If the assignor no longer holds any rights or
obligations under this Agreement, such assignor shall cease to be a “Lender”
hereunder, except that its rights under Section 5.17, Section 5.21 and Section
5.22, shall not be affected.

•          Lender may transfer, grant, or assign participations in all or any
portion of its interests hereunder to any Person pursuant to this Section
8.1(c), provided, however, that the Lender shall remain the “Lender” for all
purposes of this Agreement and the transferee of such participation shall not
constitute a “Lender” hereunder. In the case of any such participation, the
participant shall not have any rights under any Loan Document, the rights of the
participant in respect of such participation to be against the granting Lender
as set forth in the agreement with such Lender creating such participation, and
all amounts payable by the Borrower hereunder shall be determined as if such
Lender had not sold such participation.

•          The Lender may furnish any information concerning the Borrower or any
of the Guarantors in the possession of the Lender from time to time to its
permitted assignees and

 



 

 

-49-

 

 



 

--------------------------------------------------------------------------------

participants and prospective assignees and participants. The Lender shall
require any Person receiving any such information to agree, in writing, to keep
all such information confidential.

•          Notwithstanding anything in this Section 8.1 to the contrary, the
Lender may assign and pledge the Note or any interest therein to any Federal
Reserve Bank or the United States Treasury as collateral security pursuant to
Regulation A of the Board of Governors of the Federal Reserve System and any
operating circular issued by such Federal Reserve System and/or such Federal
Reserve Bank. No such assignment or pledge shall release the Lender from its
obligations hereunder.

•          Notwithstanding any other provisions of this Section 8.1, no transfer
or assignment of the interests or obligations of the Lender or grant of
participations therein shall be permitted if such transfer, assignment, or grant
would require the Borrower to file a registration statement with the Securities
and Exchange Commission or any successor Governmental Authority or qualify the
Loans under the “Blue Sky” laws of any state.

•          Survival of Representations, Warranties, and Covenants. All
representations and warranties of the Borrower and the Guarantors and all
covenants and agreements of the Borrower and the Guarantors herein made shall
survive the execution and delivery of the Note and the Security Documents and
shall remain in force and effect so long as any Obligation is outstanding or any
Commitment exists.

•          Notices and Other Communications. Except as to oral notices expressly
authorized herein, which oral notices shall be confirmed in writing, all
notices, requests, and communications hereunder shall be in writing (including
by facsimile, electronic mail or other electronic form). Unless otherwise
expressly provided herein, any such notice, request, demand, or other
communication shall be deemed to have been duly given or made when delivered by
hand or by a nationally-recognized overnight courier service, or, in the case of
delivery by mail, five days after being deposited in the mail, certified mail,
return receipt requested, postage prepaid, or, in the case of facsimile notice,
when receipt thereof is acknowledged orally or by written confirmation report,
addressed as follows:

 

•

if to the Lender, to:

Texas Capital Bank, N.A.

One Riverway, Suite 2450

Houston, Texas 77056

Attention: Energy Banking

Facsimile: (713) 439-5942

 

 

•

if to the Borrower or any of the Guarantors, to:

Royale Energy, Inc.

7676 Hazard Center Drive

Suite 1500

 



 

 

-50-

 

 



 

--------------------------------------------------------------------------------

San Francisco, CA 72108

Attention: Chief Financial Officer

Facsimile: (619) 881-2899

Any party may, by proper written notice hereunder to the others, change the
individuals or addresses to which such notices to it shall thereafter be sent.

•          Parties in Interest. Subject to the restrictions on changes in
structure set forth in Section 6.10 and other applicable restrictions contained
herein, all covenants and agreements herein contained by or on behalf of the
Borrower, any of the other Guarantors, or the Lender shall be binding upon and
inure to the benefit of the Borrower, any of the other Guarantors, or the
Lender, as the case may be, and their respective legal representatives,
successors, and permitted assigns.

•          Renewals; Extensions. All provisions of this Agreement relating to
the Note shall apply with equal force and effect to each promissory note
hereafter executed which in whole or in part represents a renewal or extension
of any part of the Indebtedness of the Borrower under this Agreement, the Note
or any other Loan Document.

•          Rights of Third Parties. All provisions herein are imposed solely and
exclusively for the benefit of the Lender, any other Approved Hedge
Counterparties, the Borrower and the Guarantors. No other Person shall have any
right, benefit, priority, or interest hereunder or as a result hereof or have
standing to require satisfaction of provisions hereof in accordance with their
terms.

•          No Waiver; Rights Cumulative. No course of dealing on the part of the
Lender or its officers or employees, nor any failure or delay by the Lender with
respect to exercising any of its rights under any Loan Document shall operate as
a waiver thereof. The rights of the Lender under the Loan Documents shall be
cumulative and the exercise or partial exercise of any such right shall not
preclude the exercise of any other right. Neither the making of any Loan nor the
issuance of any Letter of Credit shall constitute a waiver of any of the
covenants, warranties or conditions of the Borrower contained herein. In the
event the Borrower is unable to satisfy any such covenant, warranty or
condition, neither the making of any Loan nor the issuance of any Letter of
Credit shall have the effect of precluding the Lender from thereafter declaring
such inability to be an Event of Default as hereinabove provided.

•          Survival Upon Unenforceability. In the event any one or more of the
provisions contained in any of the Loan Documents or in any other instrument
referred to herein or executed in connection with the Obligations shall, for any
reason, be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provision
of any Loan Document or of any other instrument referred to herein or executed
in connection with such Obligations.

•          Amendments; Waivers. Neither this Agreement nor any provision hereof
may be amended, waived, discharged or terminated orally, but only by an
instrument in writing signed by the party against whom enforcement of the
amendment, waiver, discharge or termination is sought. Subject to the preceding
sentence, any provision of this Agreement or any other Loan

 



 

 

-51-

 

 



 

--------------------------------------------------------------------------------

Document may be amended, modified or waived by the Borrower, the Guarantors and
the Lender.

•          Controlling Agreement. In the event of a conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control.

•          Disposition of Collateral. Notwithstanding any term or provision,
express or implied, in any of the Security Documents, but subject to applicable
provisions of this Agreement, the realization, liquidation, foreclosure or any
other disposition on or of any or all of the Collateral shall be in the order
and manner and determined in the sole discretion of the Lender; provided,
however, that in no event shall the Lender violate applicable law or exercise
rights and remedies other than those provided in such Security Documents or
otherwise existing at law or in equity.

•          Governing Law. THIS AGREEMENT AND THE NOTE SHALL BE DEEMED TO BE
CONTRACTS MADE UNDER AND SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAWS OF THE STATE OF TEXAS, WITHOUT GIVING EFFECT TO PRINCIPLES THEREOF
RELATING TO CONFLICTS OF LAW.

•          Waiver of Rights to Jury Trial. THE BORROWER, THE GUARANTORS AND THE
LENDER HEREBY KNOWINGLY, VOLUNTARILY, INTENTIONALLY, IRREVOCABLY AND
UNCONDITIONALLY WAIVE ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION, SUIT,
PROCEEDING, COUNTERCLAIM OR OTHER LITIGATION THAT RELATES TO OR ARISES OUT OF
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE ACTS OR OMISSIONS OF THE LENDER
IN THE ENFORCEMENT OF ANY OF THE TERMS OR PROVISIONS OF THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR OTHERWISE WITH RESPECT THERETO. THE PROVISIONS OF THIS
SECTION 8.13 ARE A MATERIAL INDUCEMENT FOR THE LENDER TO ENTER INTO THIS
AGREEMENT.

•          Jurisdiction and Venue. SUBJECT TO THE PROVISIONS OF SECTION 8.13,
ALL ACTIONS OR PROCEEDINGS WITH RESPECT TO, ARISING DIRECTLY OR INDIRECTLY IN
CONNECTION WITH, OUT OF, RELATED TO OR FROM THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT MAY BE LITIGATED, AT THE SOLE DISCRETION AND ELECTION OF THE LENDER, IN
COURTS HAVING SITUS IN HOUSTON, HARRIS COUNTY, TEXAS. IN SUCH REGARD, THE
BORROWER AND EACH OF THE GUARANTORS HEREBY SUBMITS TO THE JURISDICTION OF ANY
LOCAL, STATE OR FEDERAL COURT LOCATED IN HOUSTON, HARRIS COUNTY, TEXAS, AND
HEREBY WAIVES ANY RIGHTS IT MAY HAVE TO TRANSFER OR CHANGE THE JURISDICTION OR
VENUE OF ANY LITIGATION BROUGHT AGAINST IT BY THE LENDER IN ACCORDANCE WITH THIS
SECTION 8.14.

•          Integration. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS CONSTITUTE
THE ENTIRE AGREEMENT BETWEEN THE PARTIES HERETO AND THERETO WITH RESPECT TO THE
SUBJECT HEREOF AND THEREOF AND SHALL SUPERSEDE ANY PRIOR AGREEMENT BETWEEN THE
PARTIES HERETO AND THERETO, WHETHER WRITTEN OR ORAL, RELATING TO THE SUBJECT
HEREOF AND THEREOF, INCLUDING ANY TERM SHEET PROVIDED TO THE BORROWER BY THE
LENDER. FURTHERMORE, IN THIS REGARD, THIS AGREEMENT AND

 



 

 

-52-

 

 



 



THE OTHER WRITTEN LOAN DOCUMENTS REPRESENT, COLLECTIVELY, THE FINAL AGREEMENT
BETWEEN THE PARTIES THERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF SUCH PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN SUCH PARTIES.

•          Waiver of Punitive and Consequential Damages. EACH OF THE BORROWER,
THE GUARANTORS AND THE LENDER HEREBY KNOWINGLY, VOLUNTARILY, INTENTIONALLY AND
IRREVOCABLY (A) WAIVES, TO THE MAXIMUM EXTENT IT MAY LAWFULLY AND EFFECTIVELY DO
SO, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER, IN ANY DISPUTE BASED HEREON, OR
DIRECTLY OR INDIRECTLY AT ANY TIME ARISING OUT OF, UNDER OR IN CONNECTION WITH
THE LOAN DOCUMENTS OR ANY TRANSACTION CONTEMPLATED THEREBY OR ASSOCIATED
THEREWITH, BEFORE OR AFTER MATURITY, ANY SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES, OR DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES
AND (B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT, THE
OTHER LOAN DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS CONTAINED IN THIS
SECTION 8.16.

•          Counterparts. For the convenience of the parties, this Agreement may
be executed in multiple counterparts and by different parties hereto in separate
counterparts, each of which for all purposes shall be deemed to be an original,
and all such counterparts shall together constitute but one and the same
Agreement and shall be enforceable as of the date hereof upon the execution of
one or more counterparts hereof by each of the parties hereto. In this regard,
each of the parties hereto acknowledges that a counterpart of this Agreement
containing a set of counterpart execution pages reflecting the execution of each
party hereto shall be sufficient to reflect the execution of this Agreement by
each party hereto and shall constitute one instrument.

•          USA Patriot Act Notice. The Lender hereby notifies the Borrower that,
pursuant to the requirements of the USA Patriot Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow the Lender to identify the Borrower in accordance with the USA Patriot
Act.

•          Tax Shelter Regulations. The Borrower does not intend to treat the
Loans and related transactions hereunder and under the other Loan Documents as a
“reportable transaction” (within the meanings under current Treasury Regulation
Section 1.6011-4 and Proposed Treasury Regulation Section 1.6011-4, promulgated
on November 1, 2006). In the event the Borrower determines to take any action
inconsistent with the foregoing statement, it will promptly notify the Lender
thereof. If the Borrower so notifies the Lender, the Borrower acknowledges that
the Lender may treat the Loans and related transactions hereunder and under the
other Loan Documents as part of a transaction that is subject to current
Treasury Regulation Section 301.6112-1 or Proposed Treasury Regulation Section
301.6112-1, promulgated on November 1, 2006, and, in such case, the Lender will
maintain the lists and other records required, if any, by such Treasury
Regulations.

•          Contribution and Indemnification. In the event that any Guarantor
pays (whether through direct payments or as a result of providing Collateral for
the Obligations) any amounts

 



 

 

-53-

 

 



 

--------------------------------------------------------------------------------

on the Obligations in excess of such Guarantor’s Obtained Benefit (the “Excess
Payments”), such Guarantor shall be entitled to make demand on the Borrower for
such Excess Payments, and, to the extent not recovered from the Borrower, to
receive from each other Guarantor that received an Obtained Benefit, such
Guarantor’s Contribution Percentage of the Excess Payment. If any party
obligated to make such a payment is unable to pay the Contribution Percentage of
the Excess Payment, each Guarantor agrees to make a contribution to the party
entitled to such payment to the extent necessary so that each Guarantor shares
equally the liability for such Excess Payment in relation to the relative
Obtained Benefit received by such Guarantor. IN SUCH REGARD, TO THE MAXIMUM
EXTENT PERMITTED BY LAW, EACH GUARANTOR SHALL INDEMNIFY, DEFEND AND HOLD
HARMLESS THE OTHER GUARANTORS FROM AND AGAINST ANY AND ALL LIABILITY, CLAIMS,
COSTS AND EXPENSES (INCLUDING REASONABLE ATTORNEYS' FEES AND EXPENSES) ARISING
WITH RESPECT TO THE OBLIGATIONS AND EXCEEDING SUCH OTHER GUARANTOR'S OBTAINED
BENEFIT OR CONTRIBUTION PERCENTAGE THEREOF AS PROVIDED HEREIN. Any amount due
under this Section 8.20 shall be due and payable within ten days of demand
therefor by the party entitled to payment and shall be made to the party
entitled thereto at the Borrower’s address for notices under this Agreement, in
immediately available funds, not later than 2:00 p.m., Central Standard or
Daylight Time, on the date on which such payment shall come due. The remedies
available to any Guarantor pursuant to the provisions of this Section 8.20 are
not exclusive. All rights and claims of contribution, indemnification and
reimbursement under this Section 8.20 shall be subordinate in right of payment
to the prior payment in full of the Obligations. The provisions of this Section
8.20 shall, to the extent expressly inconsistent with any provision in any Loan
Document, supersede such inconsistent provision.

 



 

 

-54-

 

 



 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement is executed as of the date first above
written.

BORROWER:

 

ROYALE ENERGY, INC.

 

 

 

By:

 

 

Stephen M. Hosmer

 

 

Chief Financial Officer

 

 

 

 

 

 

 

 

 

(Signatures continue on following page)

 



 

 

-55-

 

 



 

--------------------------------------------------------------------------------

LENDER:

 

TEXAS CAPITAL BANK, N.A.

 

By: 

Jonathan Gregory

Executive Vice President

 



 

 

-56-

 

 



 

 